Exhibit 10.28

SECOND AMENDMENT AND RESTATEMENT

OF THE

AMERICAN EXPRESS

RETIREMENT RESTORATION PLAN

(formerly known as the Supplemental Retirement Plan)

(As amended and restated effective as of January 1, 2012)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 HISTORY AND EFFECTIVE DATES

     1   

Section 1.1

  

History

     1   

Section 1.2

  

Effective Date

     3   

Section 1.3

  

Transition Rules

     3   

Section 1.4

  

Modification of Certain Grandfathered Benefits

     4   

ARTICLE 2 DEFINITIONS

     5   

Section 2.1

  

Definitions

     5   

Section 2.2

  

Qualified Plan Definitions

     10   

Section 2.3

  

Gender and Number

     10   

ARTICLE 3 ADMINISTRATION

     10   

Section 3.1

  

Administrator

     10   

Section 3.2

  

Authority

     11   

ARTICLE 4 ELIGIBILITY

     11   

Section 4.1

  

Eligibility

     11   

Section 4.2

  

Participation

     11   

ARTICLE 5 SUPPLEMENTAL BENEFITS

     12   

Section 5.1

  

Benefits Under the RP

     12   

Section 5.2

  

Benefits in Excess of Limits Under the RSP

     13   

Section 5.3

  

Crediting of Account

     17   

Section 5.4

  

Supplemental Benefits Payment Election

     18   

ARTICLE 6 ELECTIVE DEFERRALS

     21   

Section 6.1

  

Notification

     21   

Section 6.2

  

Participation

     21   

Section 6.3

  

Newly Eligible Employees

     23   

Section 6.4

  

Deferrable Compensation

     23   

Section 6.5

  

Deferral Benefits Election

     25   

Section 6.6

  

Crediting of Deferred Amounts

     26   

ARTICLE 7 EARNINGS

     26   

Section 7.1

  

RP-Related Account

     26   

Section 7.2

  

RSP-Related Account

     26   

Section 7.3

  

Deferral Accounts

     26   

Section 7.4

  

Hypothetical Investment Method

     27   

Section 7.5

  

Interest Method

     28   

Section 7.6

  

Special Restrictions

     29   

 

i



--------------------------------------------------------------------------------

ARTICLE 8 PAYMENT OF BENEFITS

     30   

Section 8.1

   Supplemental Account Payments (Other than Payments Due to Death or
Disability)      30   

Section 8.2

   Deferral Account Payments (Other than Payments Due to Death or Disability)   
  31   

Section 8.3

   Designation of Beneficiaries      33   

Section 8.4

   Death      33   

Section 8.5

   Disability      34   

Section 8.6

   Unforeseeable Emergency      35   

Section 8.7

   Company Offset      36   

Section 8.8

   Withholding      36   

ARTICLE 9 CHANGE IN CONTROL

     36   

Section 9.1

   Change in Control      36   

Section 9.2

   Effect of Change in Control      38   

ARTICLE 10 CLAIMS PROCEDURES

     41   

Section 10.1

   Claim      41   

Section 10.2

   Claim Decision      41   

Section 10.3

   Request for Review      42   

Section 10.4

   Review of Decision      43   

Section 10.5

   Arbitration      44   

Section 10.6

   Burden of Proof      44   

Section 10.7

   Administrator’s Sole Authority      44   

ARTICLE 11 AMENDMENT & TERMINATION

     44   

Section 11.1

   Plan Amendment      44   

Section 11.2

   Effect of Plan Termination      45   

ARTICLE 12 GENERAL PROVISIONS

     45   

Section 12.1

   Unfunded Status      45   

Section 12.2

   Non-Transferable      45   

Section 12.3

   No Right to Continued Employment      45   

Section 12.4

   Plan Benefits Not Compensation Under Employee Benefit Plans      45   

Section 12.5

   Compliance with Section 409A      45   

Section 12.6

   No Guarantee of Tax Consequences      46   

Section 12.7

   Limitations on Liability      46   

Section 12.8

   Severability      46   

Section 12.9

   Captions      47   

Section 12.10

   Governing Law      47   

 

ii



--------------------------------------------------------------------------------

SECOND AMENDMENT AND RESTATEMENT

OF THE

AMERICAN EXPRESS

RETIREMENT RESTORATION PLAN

(formerly known as the Supplemental Retirement Plan)

(As amended and restated effective as of January 1, 2012)

ARTICLE 1

HISTORY AND EFFECTIVE DATES

Section 1.1 History.

(a) On November 26, 1973, the Board of Directors (the “Board”) of American
Express Company (“Amex”) authorized and approved the adoption of the American
Express Supplementary Pension Plan (the “Plan”) to supplement retirement
benefits provided under the American Express Retirement Plan and other
retirement and savings plans sponsored by Amex for a select group of management
or highly compensated individuals.

(b) On July 1, 1994, the Board authorized and directed the amendment and
restatement of the Plan pursuant to the provisions of Section 9 thereof. The
Plan was amended and restated generally effective March 1, 1995, and renamed the
American Express Company Supplemental Retirement Plan. The Plan was subsequently
amended through December 31, 2004.

(c) On July 25, 2005, the Board amended and restated the Plan (immediately prior
to such amendment and restatement, the “Prior SRP Plan”), effective January 1,
2005. Except as otherwise expressly provided herein, Participants who were in
“pay status” as of January 1, 2005 continue to have the payment of their
Supplemental Benefits governed solely by the terms of the Prior SRP Plan;
provided, however, that effective with payments made in calendar year 2006 and
thereafter, payments other than monthly annuity payments which would have been
made on April 1 of any year under the Prior SRP Plan are made on July 1 of such
year. Participants who were not in “pay status” as of January 1, 2005 are
governed from and after such date by the terms of the Plan, as amended and
restated, and as further amended and restated from time to time. For purposes of
this section, a Participant was in “pay status” as of January 1, 2005 if he or
she was entitled to benefits under the Plan as of January 1, 2005, with payments
scheduled to begin on or before April 1, 2005.

(d) Effective as of October 1, 2005, Ameriprise Financial, Inc. (“AFI”) ceased
to be a participating employer in Amex’s tax-qualified retirement plans and the
components of such plans covering AFI participants were transferred to new plans
established by AFI in a transaction that complied with Section 414(l) of the
Internal Revenue Code of 1986, as amended (the “Code”). In connection with that
transaction, the component of the Prior SRP Plan and the Plan covering AFI
participants were similarly transferred, and active and retired AFI participants
and AFI beneficiaries ceased participation in and no longer have any benefits
under the Prior SRP Plan or the Plan.

 

1



--------------------------------------------------------------------------------

(e) Generally effective July 1, 2007, benefit accruals under the American
Express Retirement Plan, as amended (the “RP”) were ceased. In addition,
generally effective as of July 1, 2007, Amex adopted certain changes to the
American Express Incentive Savings Plan, as amended, and renamed such plan the
American Express Retirement Savings Plan (the “RSP”).

(f) On January 22, 2007, the Board amended and restated the Plan, generally
effective July 1, 2007, to reflect the changes made to the RP and the RSP, to
allow for the elective deferral of compensation under the Plan, and to rename
the Plan the American Express Supplemental Retirement Plan.

(g) On November 19, 2007, the Compensation and Benefits Committee (the “CBC”)
approved the First Amendment to the American Express Supplemental Retirement
Plan (the “First Amendment”) to provide for the payment of Plan benefits to
employees of American Express Bank who would be transferring to the buyer in the
sale transaction.

(h) In November 2007, the Employee Benefits Administration Committee (“EBAC”),
pursuant to the authority delegated to it, approved the amendment and
restatement of the Plan to reflect certain non-material amendments thereto. On
November 19, 2007, the CBC approved an amendment to the Plan to provide for
accelerated vesting of ROE interest on Deferral Benefits upon the death or
disability of a Participant. Effective December 31, 2007, the Executive Vice
President of Human Resources, pursuant to the authority delegated to him,
approved the amendment and restatement of the Plan to reflect the amendments
approved by EBAC and the CBC.

(i) Effective March 29, 2008, the Senior Vice President of Human Resources,
Global Compensation & Benefits, pursuant to the authority delegated to him,
added a new Section 4.4(b)(v) and amended Section 4.5(c) to make certain changes
related to the acquisition of GE Corporate Payment Services.

(j) On July 15, 2008, the Vice President of Global Benefits, pursuant to the
authority delegated to him, amended Section 4.4(c) of the Plan to clarify the
calculation of Company Contributions for Additional Years of Service.

(k) The Plan was amended and restated, effective January 1, 2009, by the Vice
President of Global Benefits, pursuant to the authority delegated to him, to
incorporate the prior amendments made to the Plan during 2008, to make the
changes necessary or advisable for compliance with Section 409A of the Code and
the treasury regulations and other official guidance issued thereunder, and to
make certain other non-material amendments to the Plan.

(l) The Plan was amended and restated, effective March 30, 2009, by the Senior
Vice President Global Compensation and Benefits, pursuant to the authority
delegated to him, (i) to cease certain Company matching contributions and
certain Company conversion contributions for the pay period commencing March 30,
2009 through the pay period ending January 3, 2010, and (ii) to disregard the
temporary salary reductions in effect for the pay period commencing March 30,
2009 through the pay period ending on January 3, 2010, for purposes of
determining a Participant’s “Compensation” with respect to crediting his or her
RSP-Related Account.

 

2



--------------------------------------------------------------------------------

(m) The Plan was amended and restated, effective December 1, 2009, by the Vice
President of Global Benefits, pursuant to the authority delegated to him, (i) to
expand the class of employees eligible to receive SRP-RSP benefits, and (ii) to
remove PG Awards as compensation eligible for elective deferrals.

(n) The Plan was amended and restated, effective January 1, 2011 except as
otherwise stated, by the Senior Vice President Global Compensation & Benefits,
pursuant to the authority delegated to him by the CBC, to require Participants
to defer salary or bonus in order to receive Company Matching Contributions that
cannot be provided under the RSP due to the limitations of Section 401(a)(17) of
the Code, to eliminate tax gross-up provisions in connection with a Change in
Control, to make changes with respect to the Plan’s investment crediting
process, to alter certain procedures regarding distributions, and to rename the
Plan as the American Express Retirement Restoration Plan.

(o) The Plan was amended and restated, effective January 1, 2012 except as
otherwise provided herein, by the Senior Vice President Global Compensation &
Benefits, pursuant to the authority delegated to him by the CBC, to change the
process for the first year of eligibility payment timing elections for Company
Matching Contributions, Company Conversion Contributions and Company
Profit-Sharing Contributions and to make certain other administrative
clarifications.

(p) The Plan has remained in effect since its adoption and has been construed
and operated as a “top-hat plan” under Sections 201(2), 301(a)(3), and 401(a)(1)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
and Section 2520.104-23 of the United States Department of Labor Regulations.

Section 1.2 Effective Date. Except as expressly provided otherwise herein, the
Plan as amended and restated hereby is generally effective January 1, 2012,
provided that provisions which are clarifying in nature reflect the intended
interpretation of pre-existing plan terms and are effective as of the date that
the relevant original provision was added to the Plan.

Section 1.3 Transition Rules.

(a) Supplemental Benefits. Each Participant’s accrued benefit under the Prior
SRP Plan as of December 31, 2004 (“Grandfathered Supplemental Benefits”) were
determined by the Administrator in accordance with Section 409A of the Code and
Notice 2005-1. Grandfathered Supplemental Benefits are governed by and
administered in accordance with the Prior SRP Plan, provided, however, that any
election with respect to Grandfathered Supplemental Benefits may not materially
modify the rights, terms or conditions of the Prior SRP Plan.

(b) Deferral Benefits. Deferral Benefits have been provided under the Deferral
Plan, which for Plan Years ending on or before December 31, 2007, was the
American Express Salary Deferral Plan, the American Express Pay-for-Performance
Deferral Programs and any other similar non-qualified plans for the deferral of
compensation available in such Plan Years (collectively, the “Prior Deferral
Plan”), and for Plan Years beginning on or after January 1, 2008, is this Plan.
The Deferral Benefits that were earned and vested prior to January 1, 2005

 

3



--------------------------------------------------------------------------------

(the “Grandfathered Deferral Benefits”) remained subject to the Prior Deferral
Plan. Effective October 27, 2010, earnings credits on Grandfathered Deferral
Benefits were administered in accordance with Article 7 of this Plan. Finally,
such amendments also provided that in the event of a Change in Control,
additional earnings credits due as a result of the Change in Control under the
terms of the Prior Deferral Plan shall be credited at the AFR, as defined
herein. All other benefits have been governed by and administered solely in
accordance with the Plan, as amended and restated from time to time. Effective
January 1, 2011, the Formerly Grandfathered Deferral Benefits lost their
Grandfathered Benefits status and were distributed in accordance with
Section 1.4 below. All other Grandfathered Deferral Benefits (including any
remaining Grandfathered Deferral Benefits attributable to Degrandfathered
Participants) shall continue to be Grandfathered Deferral Benefits, subject to
the Prior Deferral Plan.

(c) For convenience of reference, the details regarding the form and timing of
payment of Grandfathered Supplemental Benefits, Grandfathered Deferral Benefits,
and/or Formerly Grandfathered Deferral Benefits may be set forth on an Appendix
to this Plan document, which may be updated or clarified by the Administrator
from time to time (provided that such an Appendix shall not alter the form or
timing of payment of such benefits from the form and timing provided for by this
Section, the Prior SRP Plan and the Prior Deferral Plan, as applicable).

Section 1.4 Modification of Certain Grandfathered Benefits.

(a) Effective January 1, 2011, the Formerly Grandfathered Deferral Benefits of
each Degrandfathered Participant which are not scheduled to be in pay status by
December 31, 2016 shall be payable in a lump sum on March 1, 2012 unless
otherwise elected pursuant to Section 1.4(b). Formerly Grandfathered Deferral
Benefits which are scheduled for payment on March 1, 2012 will be credited with
earnings under the Interest Credit Method through December 31, 2011, provided,
however, that if a Participant becomes an Executive Officer, earnings credited
to such Participant’s Formerly Grandfathered Deferral Benefits shall not exceed
the AFR (except to the extent earnings in excess of the AFR have been paid out
prior to the Participant’s becoming an Executive Officer). For the portion of
2012 prior to the date of payment, earnings on Formerly Grandfathered Deferral
Benefits shall be credited with earnings at the AFR.

(b) On or before December 31, 2010, each Degrandfathered Participant could elect
to have his or her formerly Grandfathered Deferral Benefits paid to him or her
in a lump sum or five, 10 or 15 substantially equal annual installments, and
(i) on a specified date (which must be a January 1 or July 1) that is no earlier
than July 1, 2017 (or as soon thereafter as administratively practicable, but no
later than 90 days), or (ii) upon his or her Retirement (but no earlier than
July 1, 2017), and in the case of a Participant who elected installment
payments, payment will continue as of each subsequent January 1 or July 1,
whichever is applicable (or as soon thereafter as administratively feasible, but
in no event later than 90 days); provided that a Degrandfathered Participant who
elects to be paid at Retirement or who elects a specified date and experiences a
Separation from Service prior to the selected specified date shall have Deferral
Benefits paid as of the later of (i) July 1, 2017 or (ii) the January 1 or
July 1 which is at least six months following his or her Separation from Service
(or, in either case, as soon thereafter as administratively practicable, but no
later than 90 days), provided that in the case of an election of

 

4



--------------------------------------------------------------------------------

installment payments, payment will commence as of the later of July 1, 2017 or
the July 1 in the calendar year following the year of Separation from Service
and continue each July 1 thereafter (or as soon thereafter as administratively
feasible, but in no event later than 90 days). If a Participant dies before
payment is completed, payment shall be handled in accordance with Section 8.4 as
applicable to Post-2010 Deferral Benefits. In any event, such subsequent
election shall not become effective until January 1, 2012. If a Degrandfathered
Participant files an election to delay payment, his or her Formerly
Grandfathered Deferral Benefits will be credited with earnings under the
Interest Credit Method through December 31, 2011, provided, however, that if a
Participant becomes an Executive Officer, earnings credited to such
Participant’s Formerly Grandfathered Deferral Benefits shall not exceed the AFR
(except to the extent earnings in excess of the AFR have been paid out prior to
the Participant’s becoming an Executive Officer). Such Formerly Grandfathered
Deferral Benefits shall transition to the Hypothetical Investment Method as of
January 1, 2012.

ARTICLE 2

DEFINITIONS

Section 2.1 Definitions. As used in the Plan, the following terms have the
meanings indicated below:

(a) “Account” means, with respect to a Participant, his or her Deferral Account
and Supplemental Account, collectively.

(b) “Administrator” means the Employee Benefits Administration Committee,
including any individual(s) to whom the Employee Benefits Administration
Committee delegates authority under the Plan, or such other committee or
individual(s) authorized to act as the Administrator by the Committee.

(c) “Affiliate” means any corporation or other trade or business under common
control with Amex, as further defined in the Qualified Retirement Plans.

(d) “AFR” means 120% of the applicable federal long-term rate for December of
the prior Plan Year, as prescribed under Section 1274(d) of the Code.

(e) “Automatic New Participant Supplemental Election” means the irrevocable
Supplemental Election made by the Company immediately prior to the date that an
Employee first becomes a Participant with respect to certain Supplemental
Benefits pursuant to Section 5.4(a)(iii).

(f) “Band 50 Determination Date” means, for each Plan Year, the date in the
prior Plan Year selected by the Administrator during such prior Plan Year as the
determination date for determining whether an Employee is in Band 50 or above.

(g) “Base Salary” means the compensation of the Participant for the applicable
period from the Company, including amounts which would have been paid to a
Participant but which instead are contributed by the Company to an employee
benefit plan pursuant to a salary reduction agreement and which are not
includible in the gross income of the

 

5



--------------------------------------------------------------------------------

Participant under Sections 125, 132(a)(5), 132(f)(4), 402 or 403(b) of the Code
(or which are includible in income but considered elective deferrals pursuant to
Section 402(A) of the Code). When used herein, the term “Base Salary” includes,
but is not limited to, the following: regular earnings, shift differential,
holiday earnings, regular earnings adjustments, vacation, company holidays,
personal holidays, discretionary holidays, Company-paid health-related time off,
Company-paid workers compensation consisting of pay for services provided,
purchased vacation, termination vacation, and pay in lieu of notice. “Base
Salary” shall not include lump-sum severance pay, imputed income, long-term
incentive pay, special awards pay, non-qualified deferred compensation, amounts
classified hereunder as Incentive Pay, bonuses other than incentive pay, serial
severance pay, and Company contributions to other employee benefit plans or to
fringe benefit plans.

(h) “Beneficiary” means the individual or entity designated by a Participant in
accordance with procedures established by the Administrator to receive the
Participant’s Supplemental Account or Deferral Account in the event of the
Participant’s death.

(i) “Benefits” means, with respect to a Participant, his or her Deferral
Benefits and Supplemental Benefits, collectively.

(j) “Code” means the Internal Revenue Code of 1986, as amended.

(k) “Committee” means the Compensation and Benefits Committee of the Board, or
such successor committee as may be designated by the Board.

(l) “Company” means Amex, any of its subsidiaries and any Affiliates which have
become participating employers in a Qualified Retirement Plan.

(m) “Deferral Account” means, with respect to a Participant for a given Plan
Year, the book reserve account established by Amex for the Participant for such
Plan Year pursuant to Section 6.6.

(n) “Deferral Benefits” means, with respect to a Participant, the benefits
credited under the Plan with respect to amounts withheld at the Participant’s
election from a Participant’s compensation which would otherwise have been paid
in cash, as adjusted for earnings and losses pursuant to the terms of the Plan.

(o) “Deferral Benefits Eligibility Date” shall be determined in accordance with
the rules set forth in Section 6.2.

(p) “Deferral Election” means, with respect to a given Plan Year, an election
made by an eligible Employee with respect to his or her Deferral Benefits for
such Plan Year under Article 6.

(q) “Deferral Plan” means:

(i) for Plan Years ending on or before December 31, 2007, the American Express
Salary Deferral Plan, the American Express Pay-for-Performance Deferral Programs
and any other similar non-qualified plans for the deferral of compensation
available in such Plan Years; and

 

6



--------------------------------------------------------------------------------

(ii) for Plan Years beginning on or after January 1, 2008, the elective account
balance nonqualified deferred compensation component of this Plan and such other
non-qualified plans or arrangements for the deferral of compensation as
determined by the Administrator, in its sole discretion.

(r) “Degrandfathered Participant” means a Participant who had Grandfathered
Deferral Benefits immediately prior to October 27, 2010 which are not scheduled
to be in pay status by December 31, 2016 and is (i) a Non-Executive Officer as
of October 27, 2010 and (ii) not scheduled to be Retirement Eligible by
December 31, 2013. By way of clarification, no person who is a Retiree as of
October 27, 2010 shall be a Degrandfathered Participant.

(s) “Disability” has the meaning given such term by Section 409A. Whether a
Participant has a Disability shall be determined in accordance with Section 409A
and the Section 409A Policy.

(t) “Employee” means an elected or appointed officer of the Company or any other
individual whom the Administrator identifies as an employee of the Company, and
whose compensation is reported on a Form W-2, regardless of whether the use of
such form is subsequently determined to be erroneous.

(u) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(v) “Executive Officer” means an employee in Band 99 as of October 27, 2010;
provided, however, that if a person becomes a Band 99 employee after such date,
such person will be considered an Executive Officer for purposes of Section 7.3
as of the date he becomes a Band 99 employee.

(w) “Former GE Employees” means those Participants who were hired directly
pursuant to the requirements of the Asset Purchase Agreement dated as of
March 26, 2008, among General Electric Capital Corporation, GE Capital Financial
Inc., General Electric Company, American Express Travel Related Services
Company, Inc. and American Express Bank, FSB.

(x) “Formerly Grandfathered Benefits” means Benefits which were Grandfathered
Deferral Benefits as of October 27, 2010, (i) which are not scheduled to be in
pay status by December 31, 2016 and (ii) which are attributable to
Degrandfathered Participants. As of January 1, 2011, Formerly Grandfathered
Deferral Benefits attributable to Degrandfathered Participants shall no longer
be Grandfathered Deferral Benefits governed by the Prior Deferral Plan, but
rather shall become benefits subject to the terms of this Plan as of such date
(as amended from time to time).

(y) “Incentive Pay” means overtime, annual incentive cash awards from the
American Express Company 2007 Incentive Compensation Plan and the 1998 Incentive
Compensation Plan, and the amounts listed on Schedule B. “Incentive Pay” shall
not include lump-sum severance pay, imputed income, long-term incentive pay,
special awards pay,

 

7



--------------------------------------------------------------------------------

non-qualified deferred compensation, amounts classified hereunder as Base
Salary, bonuses other than incentive pay, serial severance pay, and Company
contributions to other employee benefit plans or to fringe benefit plans.

(z) “Insiders” means Participants who are or may be required to file reports
under Section 16(a) of the Exchange Act with respect to equity securities of
Amex.

(aa) “Investment Committee” shall mean the Retirement Savings Plan Investment
Committee.

(bb) “Minimum Schedule Rate” means, for a calendar year, the “Below ROE Target
Range” rate for such calendar year under the metric set forth in Schedule A, as
in effect for that calendar year.

(cc) “Moody’s A Rate” means, for a calendar year, the average corporate bond
yield rate for such calendar year, as announced by Moody’s Investor Services for
borrowers rated “A.”

(dd) “Non-Executive Officer” means a Participant who is not an Executive Officer
or a Retiree.

(ee) “Participant” means an Employee who accrues benefits under the Plan.

(ff) “Plan Year” means,

(i) for Supplemental Benefits under Article 5, the calendar year with reference
to which benefits are determined under the Qualified Retirement Plan; and

(ii) for Deferral Benefits under Article 6, the specified calendar year.

(gg) “Policy” means the American Express Company Employment Arbitration Policy
and Employment Arbitration Acknowledgment Form.

(hh) “Post-2010 Deferral Benefits” means Deferral Benefits (representing dollars
deferred pursuant to a Participant’s Deferral Election, adjusted for all
earnings and losses under the Plan) which are attributable to compensation
earned by the Participant in 2011 and subsequent Plan Years.

(ii) “Pre-2011 Deferral Benefits” means Deferral Benefits (representing dollars
deferred pursuant to a Participant’s Deferral Election, adjusted for all
earnings and losses under the Plan) which are attributable to compensation
earned by the Participant in 2010 and prior Plan Years (regardless of when an
amount deferred would otherwise have been paid in cash).

(jj) “Qualified Retirement Plan” means the RP and/or the RSP, as the context may
imply.

 

8



--------------------------------------------------------------------------------

(kk) “Retiree” means a Participant who, as of October 27, 2010, was not an
Executive Officer, and (i) who as of October 27, 2010, has had a Retirement, or
(ii) who is receiving serial separation pay or has signed a separation agreement
as of October 27, 2010 and will be Retirement Eligible on or before the last day
of the separation period.

(ll) “Retirement” means a voluntary Separation from Service by a Participant who
is Retirement Eligible on the date of such Separation from Service.

(mm) “Retirement Eligible” means, with respect to a Participant, he or she is
age 55 or older with ten or more actual or deemed years of service with the
Company. By way of clarification, “deemed years of service” shall be honored for
this purpose only if granted by the time the Participant becomes a Participant.

(nn) “RP-Related Account” means, with respect to a Participant, the book reserve
account established by the Company for the Participant pursuant to Section 5.1.

(oo) “RSP-Related Account” means, with respect to a Participant, the book
reserve account established by the Company for the Participant pursuant to
Section 5.2.

(pp) “RSP Match Percentage” means, with respect to a Participant for a Plan
Year, the maximum Company Matching Contribution percentage that would be
utilized for purposes of the RSP for such Participant for the Plan Year if the
Participant had made the maximum Elective Contribution/Roth Contribution under
the RSP for the Plan Year.

(qq) “Schedule Rate” means, for a calendar year, the applicable rate for such
calendar year determined under the metric set forth in Schedule A, as in effect
for that calendar year.

(rr) “Section 401(a)(17) Limitation” refers to the limitation on the dollar
amount of Compensation which may be taken into account under the Qualified
Retirement Plans under Section 401(a)(17) of the Code.

(ss) “Section 409A” means Section 409A of the Code, together with the treasury
regulations and other official interpretations or guidance issued thereunder.

(tt) “Section 409A Policy” means the American Express Section 409A Compliance
Policy, as amended from time to time, and any successor policy thereto.

(uu) “Section 415 Limitations” refers to the limitations on benefits for defined
benefit pension plans and defined contribution plans which are imposed by
Section 415 of the Code.

(vv) “Separation from Service” has the meaning given such term by Section 409A.
Whether a Participant has a Separation from Service shall be determined in
accordance with Section 409A and the Section 409A Policy.

(ww) “Severance Plan” means, collectively, (A) the American Express Senior
Executive Severance Plan, effective January 1, 1994, as amended and restated
effective

 

9



--------------------------------------------------------------------------------

January 1, 2009, and as further amended from time to time, and any successor
plan thereto, (B) the American Express Severance Pay Plan, effective January 1,
1987, as amended and restated effective January 1, 2009, and as further amended
from time to time, and any successor plan thereto, and (C) the American Express
Supplemental Unemployment Benefit Plan effective as of May l, 2009, as amended
from time to time, and any successor plan thereto.

(xx) “Stock Fund” means the RSP Stock Fund.

(yy) “Supplemental Account” means, with respect to a Participant, his or her
RP-Related Account and RSP-Related Account, collectively.

(zz) “Supplemental Benefits” means, with respect to a Participant, the benefits
under his or her Supplemental Account.

(aaa) “Supplemental Distribution” means a distribution to a Participant from his
or her Supplemental Account.

(bbb) “Supplemental Election” means the election made by a Participant, or in
the case of an Automatic New Participant Supplemental Election, by the Company,
with respect to the Participant’s Supplemental Account under Section 5.4.

(ccc) “Trust” means the trust established by Amex pursuant to Section 9.2(a),
which is intended to be classified for federal income tax purposes as a “grantor
trust” within the meaning of Subpart E, Part I, Subchapter J, Chapter 1,
Subtitle A of the Code.

(ddd) “Unforeseeable Emergency” means a severe financial hardship of the
Participant resulting from (i) an illness or accident of the Participant, the
Participant’s spouse or the Participant’s dependent (as defined in Section 152
of the Code, without regard to paragraphs (b)(1), (b)(2) and (d)(1)(b) thereof),
(ii) a loss of the Participant’s property due to casualty, or (iii) such other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, all as determined by the
Administrator based on the relevant facts and circumstances and in accordance
with Section 409A.

Section 2.2 Qualified Plan Definitions. Capitalized terms not otherwise defined
in the Plan shall have the same meaning set forth in the related Qualified
Retirement Plan, to the extent applicable, as the context may imply.

Section 2.3 Gender and Number. All pronouns and any variations thereof shall be
deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require. For all purposes of the Plan, where the context
admits, the singular shall include the plural, and the plural shall include the
singular.

ARTICLE 3

ADMINISTRATION

Section 3.1 Administrator. The Plan shall be administered by the Administrator.

 

10



--------------------------------------------------------------------------------

Section 3.2 Authority. Except as otherwise provided by the Committee (subject to
the limitation on the Committee’s authority under Section 10.7), the
Administrator shall have full power, authority and discretion to interpret,
construe and administer the Plan, and such interpretation and construction
thereof and actions taken thereunder shall be binding on all persons for the
purposes so stated by the Administrator. The Administrator may correct any
defect, supply any omission or reconcile any inconsistency in the Plan in the
manner and to the extent the Administrator deems necessary or desirable. In the
event of a mathematical or accounting error made, or other similar mistake, the
Administrator shall have power in its discretion to cause such equitable
adjustments to be made to correct for such errors as it considers appropriate in
the circumstances. Any decision of the Administrator in the administration of
the Plan shall be final and conclusive and binding upon all Participants and
Beneficiaries. The Administrator, in its discretion, may delegate its authority
and responsibilities, and references to “the Administrator” shall be deemed also
to refer to persons to whom such authority and responsibilities are delegated,
to the extent of such delegation.

ARTICLE 4

ELIGIBILITY

Section 4.1 Eligibility. Participation in this Plan shall be limited to
Employees who meet the requirements of Section 4.2, and shall automatically
occur for such Employees, provided that the Administrator may designate, on a
case-by-case basis, Employees or categories of Employees who shall not be
eligible to participate in all or any portion of this Plan, and provided
further, that the determination of eligible Employees shall be made consistent
with the requirement that the Plan be a “top-hat” plan for purposes of ERISA.

Section 4.2 Participation. To become a Participant in the Plan, an Employee must
satisfy Section 4.1 and:

(a) be a participant under a Qualified Retirement Plan maintained by the
Company. Participation by an Employee in a Qualified Retirement Plan shall be
determined pursuant to and in accordance with the eligibility criteria
applicable under such Qualified Retirement Plan; and

(b) for the relevant Plan Year:

(i) have an Account under the Plan from a prior Plan Year; or

(ii) receive Total Pay (as defined under the RSP, without regard to the
Section 401(a)(17) Limitation) in excess of the Section 401(a)(17) Limitation;
or

(iii) be employed in Band 50 or above as of the Band 50 Determination Date in
the prior Plan Year (provided that an individual newly hired into or promoted to
Band 50 or newly eligible while in Band 50 after the Band 50 Determination Date
and not already a Participant eligible for open enrollment may be permitted by
the Administrator (in its discretion, and in accordance with such administrative
policies as the Administrator may establish) to participate in open enrollment
for the coming Plan Year); or

 

11



--------------------------------------------------------------------------------

(iv) accrue benefits under a Qualified Retirement Plan in excess of the
Section 415 Limitation.

ARTICLE 5

SUPPLEMENTAL BENEFITS

Section 5.1 Benefits Under the RP. If a Participant is a participant under the
RP, other than a terminated participant, the Company shall establish an
RP-Related Account for such Participant, which shall be determined as follows:

(a) “Compensation” for RP Credits. For purposes of RP credits under this
Section 5.1, “Compensation” has the meaning given such term in the RP, provided
that the Committee may, in its discretion, designate additional or different
items as Compensation for purposes of this Section 5.1. Effective with the 2003
performance year (which awards were granted in 2004) and thereafter,
“Compensation” for purposes of RP credits under this Section 5.1 shall include
the value of restricted stock awards granted to certain Participants in lieu of
cash supplemental Annual Incentive Awards.

(b) Contribution Credits. There shall be credited to a Participant’s RP-Related
Account for each Plan Year, in accordance with Section 5.3, an amount equal to
the excess, if any, of: (x) the Contribution Credits that would have been
credited to a Participant’s Defined Benefit Account Balance under the RP for the
Plan Year if the Plan’s definition of Compensation was used, the
Section 401(a)(17) Limitation was ignored, and the Participant had not elected
or been required to defer the receipt of any Compensation pursuant to a Deferral
Plan, over (y) the actual Contribution Credits credited to the Participant’s
Defined Benefit Account Balance under the RP for the Plan Year. No credits shall
be made to a Participant’s RP-Related Account pursuant to this Section 5.1(b)
for any pay period ending on or after July 1, 2007.

(c) Benefits Formula. The formula of the benefits for a Plan Year under this
Section 5.1 shall be determined by the Administrator and applied in a uniform
manner for all similarly situated Participants.

(d) Additional Years of Service.

(i) Certain Participants, as determined by the Company in its sole discretion,
may be deemed to have rendered five additional Years of Service under the Plan.
For each such Participant, subject to such terms and conditions as the Company
may impose upon such benefits by special agreement with such Participant (in the
event of a conflict with this Section 5.1(d), such special agreement shall
control), an additional amount shall be credited to the Participant’s RP-Related
Account equal to the excess, if any of: (x) the total cumulative Contribution
Credits that would have been credited to the Participant’s RP-Related Account
under this Section 5.1 had the Participant rendered such additional Years of
Service under the RP, over (y) the actual total cumulative Contribution Credits
credited to the Participant’s RP-Related Account under this Section 5.1 as of
the date the Participant is eligible for such benefits under the Plan. Subject
to the terms of the special agreement with each such Participant, such amounts
shall be calculated and credited to the RP-Related Account established for the
Participant in

 

12



--------------------------------------------------------------------------------

accordance with Section 5.3 under procedures to be determined from time to time
by the Administrator and consistently applied to similarly situated
Participants. Unless otherwise determined by the Administrator or agreed in a
special agreement with the Participant, amounts credited under this
Section 5.1(d) shall be subject to five-year vesting, and such amounts shall be
forfeited by the Participant if the Participant’s service with the Company
terminates for any reason other than death or disability (as defined in the RP)
before five years of actual service have been rendered to the Company by such
Participant.

(ii) For each Participant with a special agreement described in
Section 5.1(d)(i) who has not accrued five Years of Service as of July 1, 2007,
the Participant shall be entitled to received the credit described in
Section 5.1(d)(i) for the 2007 Plan Year as if the RP had remained in effect
through December 31, 2007, and the Participant were an active participant in the
RP through such date. Regardless of any special agreement described in
Section 5.1(d)(i), a Participant shall not be entitled to receive any credit
under this Section 5.1 for the 2008 Plan Year or later.

Section 5.2 Benefits in Excess of Limits Under the RSP. If a Participant is a
participant in the RSP, other than a terminated participant, the Company shall
establish an RSP-Related Account for such Participant, which shall be determined
as follows:

(a) “Compensation” for RSP Credits.

(i) Definition. For purposes of RSP credits under this Section 5.2,
“Compensation” has the meaning given the term “Total Pay” in the RSP, provided
that the Committee may, in its discretion, designate additional or different
items as Compensation for purposes of this Section 5.2. Effective July 1, 2007,
“Compensation” for purposes of RSP credits under this Section 5.2 shall include
the value of restricted stock awards granted to certain Participants in lieu of
cash Annual Incentive Awards, subject to the limitation set forth in
Section 5.2(a)(ii).

(ii) Limitation. “Compensation” of a Participant who is in Band 50 or above for
purposes of RSP credits under this Section 5.2 shall not include any Incentive
Pay (including the value of any restricted stock awards granted to certain
Participants in lieu of cash Annual Incentive Awards) in excess of one times his
or her Base Salary. For purposes of this provision, a Participant’s pay band and
Base Salary shall be determined as of January 1 of each Plan Year. In addition,
Incentive Pay subject to this limitation shall only be those amounts actually
paid in the Plan Year, regardless of when such amounts were earned.

(iii) Temporary Salary Reductions Disregarded. In determining the Compensation
of a Participant for purposes of this Section 5.2, “Total Pay” under the RSP
shall be determined by disregarding the temporary salary reductions in effect
for the pay period commencing March 30, 2009 through the pay period ending on
January 3, 2010.

(b) Contribution Credits. The following amounts shall be credited to the
Participant’s RSP-Related Account for each Plan Year, in accordance with
Section 5.3:

(i) Company Stock Contribution. An amount equal to: (a) one percent of the sum
of: (i) the Participant’s Compensation, calculated without the

 

13



--------------------------------------------------------------------------------

Section 401(a)(17) Limitation or Section 415 Limitations, plus (ii) that portion
of a Participant’s Compensation deferred during such Plan Year pursuant to a
Deferral Plan, minus (b) the amount actually allocated as a Company Stock
Contribution to the account of the Participant under the RSP. For purposes of
this Section 5.2(b)(i), the Section 401(a)(17) Limitation shall be deemed to
apply pro ratably to each regularly scheduled pay period for each Plan Year. No
credits shall be made to a Participant’s RSP-Related Account pursuant to this
Section 5.2(b)(i) for any pay period ending on or after July 1, 2007.

(ii) Company Profit-Sharing Contribution. An amount equal to: (a) the Company
Profit-Sharing Contribution percentage utilized for purposes of the RSP for that
Plan Year for such Participant times the sum of: (i) the Participant’s
Compensation, calculated without the Section 401(a)(17) Limitation or
Section 415 Limitations, plus (ii) that portion of a Participant’s Compensation
deferred during such Plan Year pursuant to a Deferral Plan, minus (b) the amount
actually allocated as a Company Profit-Sharing Contribution to the Account of
the Participant under the RSP. Unless otherwise expressly provided in the Plan,
benefits credited under this Section 5.2(b)(ii) at the time of a Supplemental
Distribution shall be restricted to a Participant’s vested portion, as
determined under the applicable provisions of the RSP. Any non-vested portion of
such deferred compensation to be paid shall be forfeited.

(iii) Company Matching Contribution.

(A) Before March 15, 2005, an amount equal to that portion of the Company
Matching Contribution that would have been contributed and allocated to the
account of a Participant by the Company as a Matching Contribution on behalf of
a Participant, (a) to the extent such contribution is limited by the
Section 401(a)(17) Limitation or Section 415 Limitations, minus such amount
allocated as a Matching Contribution to the account of the Participant under the
RSP, and (b) with respect to that portion of a Participant’s Compensation
deferred pursuant to a Deferral Plan, and assuming (i) such portion had not been
deferred and (ii) the Participant had elected to make Elective Contributions
under the RSP equal to three percent (or such lesser amount if actually elected
by the Participant under the RSP) of such Participant’s compensation deferred
under such Deferral Plan.

(B) Effective March 15, 2005 through December 31, 2010, except as otherwise
provided by Section 5.2(b)(iii)(C), a Company matching contribution, whether or
not the Participant actually elects to defer Compensation under the RSP, equal
to the Participant’s RSP Match Percentage for the Plan Year multiplied by the
sum of: (i) that portion of the Participant’s Compensation which was deferred
during the Plan Year pursuant to a Deferral Plan, and (ii) that portion of the
Participant’s Compensation (not including the amounts deferred as described in
clause (i) above) in excess of the Section 401(a)(17) Limitation, shall be
contributed and allocated to the Account of a Participant by the Company as a
matching contribution on behalf of such Participant; provided, however, for
purposes of this Company matching contribution, Compensation shall not be
subject to the Section 401(a)(17) Limitation. Unless otherwise expressly
provided in the Plan, benefits credited under this Section 5.2(b)(iii) at the
time of a Supplemental Distribution shall be restricted to a Participant’s
vested portion, as determined under the applicable provisions of the RSP. Any
non-vested portion of such deferred compensation to be paid shall be forfeited.

 

14



--------------------------------------------------------------------------------

(C) No Company matching contributions shall be made for the pay period
commencing March 30, 2009 through the pay period ending January 3, 2010 to any
Participant; provided, however, the preceding limitation shall not apply to
Participants who are Former GE Employees. For the avoidance of doubt, when
Company matching contributions resumed after the pay period ending on January 3,
2010, such contributions were resumed in the same amount as in effect
immediately prior to the pay period beginning on March 30, 2009; provided,
however, that the Company continued to retain the right to modify, amend or
terminate the Plan and any contributions thereunder at any time for any reason
whatsoever. Effective for Compensation paid on or after January 1, 2011,
Matching Contributions will be calculated solely in accordance with
Section 5.2(b)(iii)(D).

(D) Effective with Compensation paid on or after January 1, 2011:

(i) Each eligible Participant who meets the eligibility requirements for a
Qualified Matching Contribution (or other type of matching contribution) under
the RSP (but without regard to whether or not he or she contributes under the
RSP) shall receive a Matching Contribution each Plan Year equal to the
Participant’s salary reduction amount (from Base Salary, Incentive Pay or a
combination of both) contributed pursuant to a Deferral Election under Article 6
for such Plan Year (up to a maximum of five percent of the Participant’s
Compensation which is not counted under the RSP either because it is in excess
of the Section 401(a)(17) Limitation for the Plan Year or because it has been
deferred under a Deferral Plan). Compensation for this purpose will not include
amounts paid prior to a Participant’s Entry Date under the RSP with respect to
Qualified Matching Contributions (or other type of matching contributions, as
applicable). Solely with respect to Incentive Pay paid in 2011, the Matching
Contribution will be calculated by applying the formula set forth in this
paragraph but assuming that the Participant elected to defer five percent of any
such Incentive Pay payment to the extent the Participant’s Compensation has
exceeded the Section 401(a)(17) Limitation (counting Base Salary first, for this
purpose) or been disregarded due to deferral under a Deferral Plan, regardless
of the Participant’s actual election.

(ii) Separately from any Matching Contribution calculated under (i), a
Participant will be provided a Matching Contribution equal to the amount of
Qualified Matching Contribution (or other type of matching contribution) that
would have been provided to the Participant under the RSP, but was not able to
be provided solely on account of the limitations of Section 415 of the Code.

(iii) The vesting of Matching Contributions will parallel the vesting rules
applicable under the RSP.

(iv) Company Conversion Contribution.

(A) Except as otherwise provided by Section 5.2(b)(iv)(B), an amount equal to:
(a) the Company Conversion Contribution percentage utilized for purposes of the
RSP for that Plan Year for such Participant times the sum of: (i) the
Participant’s Compensation, calculated without the Section 401(a)(17) Limitation
or Section 415 Limitations, plus (ii) that portion of a Participant’s
Compensation deferred during such Plan Year pursuant to

 

15



--------------------------------------------------------------------------------

a Deferral Plan, minus (b) the amount actually allocated as a Company Conversion
Contribution to the Account of the Participant under the RSP. Unless otherwise
expressly provided in the Plan, benefits credited under this
Section 5.2(b)(iv)(A) at the time of a Supplemental Distribution shall be
restricted to a Participant’s vested portion, as determined under the applicable
provisions of the RSP. Any non-vested portion of such deferred compensation to
be paid shall be forfeited.

(B) No Company conversion contributions were made for the pay period commencing
March 30, 2009 through the pay period ending January 3, 2010 to any Participant;
provided, however, the preceding limitation did not apply to Participants who
were Retirement Eligible as of December 31, 2009. For the avoidance of doubt,
when Company conversion contributions resumed after the pay period ending on
January 3, 2010, such contributions resumed in the same amount as in effect
immediately prior to the pay period beginning on March 30, 2009; provided,
however, that the Company continued to retain the right to modify, amend or
terminate the Plan and any contributions thereunder at any time for any reason
whatsoever.

(v) Transition Contributions for Certain Former GE Capital Employees. For Former
GE Employees, an amount equal to: (a) the Transition Contribution percentage
utilized for purposes of the RSP for that Plan Year for such Participant times
the sum of: (i) the Participant’s Compensation, calculated without the
Section 401(a)(17) Limitation or Section 415 Limitations, plus (ii) that portion
of a Participant’s Compensation deferred during such Plan Year pursuant to a
Deferral Plan, minus (b) the amount actually allocated as a Transition
Contribution to the Account of the Participant under the RSP. Notwithstanding
the foregoing, if an individual would be eligible for both Company Conversion
Contributions under Section 5.2(b)(iv) and Transition Contributions under this
Section 5.2(b)(v), such individual shall only receive the greater of the Company
Conversion Contributions and the Transition Contributions to which he or she
would otherwise be entitled during such period of dual eligibility. Unless
otherwise expressly provided in the Plan, benefits credited under this
Section 5.2(b)(v) at the time of a Supplemental Distribution shall be restricted
to a Participant’s vested portion, as determined under the applicable provisions
of the RSP. Any non-vested portion of such deferred compensation to be paid
shall be forfeited. The right to Transition Contributions under this Section
shall expire at the same time as the right to Transition Contributions under the
RSP. Pursuant to the terms of the RSP, no Transition Contributions are made for
periods after March 31, 2011.

(vi) No Disability Contributions. The RSP provides for certain contributions to
be made on account of qualifying RSP participants who are “disabled” as defined
under the RSP. For the avoidance of doubt, this Plan does not provide for such
continuing contributions on account of a disability.

(c) Company Contribution for Additional Years of Service. Certain Participants,
as determined by the Company in its sole discretion, may be deemed to have
rendered five additional Years of Service under the RSP. For each such
Participant, for the period of January 1, 2008 and thereafter, subject to such
terms and conditions as the Company may impose upon such benefits by special
agreement with such Participant (in the event of a conflict with this
Section 5.2(c), such special agreement shall control), an additional amount
shall be credited to the Participant’s RSP-Related Account equal to 80 percent
(or such lower

 

16



--------------------------------------------------------------------------------

percentage specified in the special agreement) of the Participant’s annual rate
of base salary (as of the Participant’s date of hire), before any reduction for
any amounts deferred by the Participant pursuant to Section 401(k) or
Section 125 of the Code, or pursuant to a Deferral Plan or any other
non-qualified plan which permits the voluntary deferral of compensation. Subject
to the terms of the special agreement with each such Participant, such amounts
shall be calculated under procedures to be determined from time to time by the
Administrator and consistently applied to similarly situated Participants.
Unless otherwise determined by the Administrator or agreed in the special
agreement with the Participant, amounts credited under this Section 5.2(c) shall
be subject to five-year vesting, and such amounts shall be forfeited by the
Participant if the Participant’s service with the Company terminates for any
reason other than death or disability (as defined in the RSP) before five years
of actual service have been rendered to the Company by such Participant. Amounts
described in this Section 5.2(c) shall be credited to the RSP-Related Account
established for the Participant in accordance with Section 5.3.

Section 5.3 Crediting of Account.

(a) Time and Manner. Amounts described in this Article 5 shall be credited to
the Supplemental Account established for a Participant at such times and in such
manner as may be determined by the Administrator. In making such credits, the
Administrator shall generally attempt to, but shall not be required to, credit
accounts at a time and in a manner as similar as possible to the time and manner
for the crediting of similar amounts under the Qualified Retirement Plans;
provided, however, that:

(i) unless the Administrator determines otherwise, amounts credited to a
Supplemental Account with respect to the application of the Section 415
Limitations to the RP shall be estimated by the Administrator at the time of a
Participant’s Separation from Service, based on such assumptions as the
Administrator may reasonably impose and consistently applied to similarly
situated Participants, and assuming that the Participant would begin receiving
benefits under the RP at the time of the Participant’s Separation from Service,
or if later, at the earliest possible date that the Participant could start to
receive benefits under the RP, and such estimated amount shall be credited
immediately preceding the date upon which the Participant will receive (or
commence receiving, in the case of installment payments) payment of benefits
under the Plan; and

(ii) unless otherwise determined by the Administrator or agreed in a special
agreement with a Participant, amounts credited to a Supplemental Account
pursuant to Section 5.2(c) shall be determined as of and credited on the
one-year anniversary of the later of the date of the special agreement or the
first day of the Participant’s employment by the Company. The Administrator
shall apply such procedures consistently to similarly situated Participants.

(b) Company Stock Contributions. Amounts described in Section 5.2(b)(i) shall be
initially credited to the RSP-Related Account established for a Participant, to
a subaccount relating to the Stock Fund. For purposes of the Plan, the amount of
such credits shall be determined by the Administrator in a manner determined by
the Administrator to be reasonably consistent with similar determinations made
under the Stock Fund.

 

17



--------------------------------------------------------------------------------

(c) Other Contributions. Amounts described in Section 5.2(b)(ii) (profit-sharing
contributions), Section 5.2(b)(iii) (matching contributions), Section 5.2(b)(iv)
(conversion credits), Section 5.2(b)(v) (GE Capital transition contributions)
and Section 5.2(c) (special agreement credits) shall be credited to the
RSP-Related Account established for a Participant, which shall contain various
subaccounts selected by the Administrator in its sole and exclusive discretion,
representing the various investment funds available to a Participant under the
RSP as provided for in the Plan; provided that:

(i) if a Participant has directed RSP-Related amounts to the Stock Fund and the
credits to the RSP-Related Account of a Participant pursuant to this
Section 5.3(c) to the subaccount relating to the Stock Fund would result in the
aggregate Company Stock holdings of such Participant under the RSP-Related
Account exceeding ten percent of the total value of his or her RSP-Related
Account (determined at the time of the transfer), then such Participant shall be
deemed to have selected, with respect to any such excess, the default subaccount
designated by the Investment Committee for purposes of the RSP for allocations
exceeding the applicable ten-percent threshold under RSP, or if none, such other
default subaccount designated by the Investment Committee for purposes of the
RSP; and

(ii) unless otherwise determined by the Administrator, no subaccount shall be
established under the Plan to coincide with any self-directed brokerage account
which may be available under the RSP.

(d) Additional Accounts. The Administrator may, in its sole and exclusive
discretion, establish additional book reserve accounts from time to time. The
procedures to reflect and credit increases, decreases, interest, dividends, and
other income, gains and losses shall be determined by the Administrator in its
sole and exclusive discretion.

Section 5.4 Supplemental Benefits Payment Election. Any Supplemental Benefits
payable under the Plan shall be paid in cash from the general assets of the
Company in the form elected by the Participant subject to the following:

(a) In accordance with rules and procedures adopted by the Administrator in
compliance with Section 409A, existing Participants, including Participants
(other than those in pay status on December 31, 2004) under the Prior SRP Plan,
may make Supplemental Elections as follows:

(i) Participants who have not previously made an initial Supplemental Election
under Section 5.4(b), whether under the Plan or under the Prior SRP Plan, may
make such an initial Supplemental Election on or before the date set by the
Administrator, which shall not be later than December 31, 2005.

(ii) Participants who have previously made an initial Supplemental Election
under Section 5.4(b), whether under the Plan or under the Prior SRP Plan, but
who have not previously modified such election under Section 5.4(d), whether
under the Plan or under the Prior SRP Plan, may change such Supplemental
Election on or before the date set by the Administrator, which shall not be
later than December 31, 2005, to elect any payment form permissible under
Section 5.4(b) and Section 409A, regardless of whether such Supplemental

 

18



--------------------------------------------------------------------------------

Election lengthens or shortens the period over which payments from the Plan
shall be made. For the avoidance of doubt, any such distribution which
accelerates payments from the Plan shall not cause any reduction in the amounts
otherwise payable hereunder. Notwithstanding Section 5.4(d), if made on or
before December 31, 2005 in accordance with this Section 5.4(a)(ii), such
subsequent Supplemental Election shall be made in accordance with Section 409A,
but, to the extent permitted under Section 409A transition guidance, need not
comply with the requirement regarding a minimum additional deferral period of
five years. Any such subsequent Supplemental Election made under this
Section 5.4(a)(ii) shall constitute a modification for purposes of the one-time
limitation contained in Section 5.4(d), and no additional modification will
thereafter be permitted under Section 5.4(d).

(iii) Employees who first become Participants after December 31, 2005 may make
an initial Supplemental Election in accordance with rules and procedures adopted
by the Administrator in compliance with Section 409A, which, with respect to
Employees who first become Participants on or after January 1, 2012 and
individuals who first become entitled to Supplemental Benefits as a result of
Compensation paid during the fourth quarter of 2011, shall be applied as
follows:

(A) A Participant’s initial Supplemental Election shall not be effective with
respect to Company contributions described in the following paragraphs:

(i) In the case of a Participant who first receives Compensation with respect to
which Company contributions are credited under this Plan for the first, second
or third quarter of the calendar year, or in the case of a new Participant in
Band 50 or above, whose 30 day election period under Article 6 expires no later
than December 31st of his first calendar year as a Band 50 Employee eligible to
participate in this Plan, or in the case of a new Participant who is not in Band
50 or above, who is identified as an eligible Employee prior to the Band 50
Determination Date of a calendar year and permitted to file an election during
open enrollment under Article 6 for the following calendar year, such
Participant’s initial Supplemental Election shall not be effective with respect
to Company contributions calculated based on Compensation paid prior to the end
of the first calendar year beginning on or after the date on which the
Participant first is paid Compensation with respect to which Company
contributions under this Plan are calculated.

(ii) In the case of a Participant who first is paid Compensation with respect to
which Company contributions are calculated for the fourth quarter of a calendar
year and who in the case of a new Participant in Band 50 or above, has a 30 day
election period under Article 6 expiring later than December 31st of his first
calendar year as a Band 50 Employee eligible to participate in this Plan, or in
the case of a new Participant who is not in Band 50 or above, who is not
identified as an eligible Employee prior to the Band 50 Determination Date of
the relevant calendar year or for some other reason not permitted to participate
in open enrollment under Article 6 for the following calendar year, such
Participant’s initial Supplemental Election shall not be effective with respect
to Company contributions calculated based on Compensation paid prior to the end
of the second calendar year beginning on or after the date the Participant is
first paid Compensation with respect to which Company contributions are
calculated.

 

19



--------------------------------------------------------------------------------

(B) Instead, with respect to Company contributions not covered by the
Participant’s Supplemental Election, the Company shall be deemed to have made an
Automatic New Participant Supplemental Election for the Participant (or his or
her beneficiary, in the event of the Participant’s death) to receive his or her
Supplemental Benefits attributable to such contributions in the form of a single
lump sum as of the January 1 or July 1 that is at least six months following the
earliest of his or her Separation from Service or the date of Disability or
death, as applicable (or as soon as administratively feasible thereafter, but in
any event no later than 90 days).

(C) Company contributions that are not subject to the Automatic New Participant
Supplemental Election by reason of being calculated with respect to Compensation
paid later than the time periods set forth in Section 5.4(a)(iii)(A) above shall
be subject to a Participant’s initial Supplemental Election.

(D) With respect to an Employee who was a former Participant and again becomes a
Participant after being rehired by the Company following his or her Separation
from Service, the election rules in this Section shall apply to the Company
Matching Contributions, Company Conversion Contributions and Company
Profit-Sharing Contributions made to such Participant following his or her
rehire date as if the rehire date (or if later, the resumption of eligibility to
participate) were the date of initial participation eligibility.

(iv) Participants who have previously made both a Supplemental Election and a
modification to such Supplemental Election shall be subject to the rules of
Section 5.4(d) prohibiting any further changes to their Supplemental Elections.
However, any Participant who was not in pay status (as defined in
Section 1.1(c)) on January 1, 2005 and who previously made a modification to an
initial Supplemental Election which accelerated the time period for payments
from the Plan shall not have any reduction in the amounts otherwise payable
hereunder (notwithstanding Section V(D)(1)(b)(ii) of the Prior SRP Plan).

(b) A Participant may elect to receive his or her Supplemental Benefits that are
not covered by the Automatic New Participant Supplemental Election in a single
lump-sum payment or in annual installments payable over a period of five, ten or
15 consecutive calendar years. Except as provided in Section 5.4(d), a
Participant may not modify his or her initial Supplemental Election described in
the preceding sentence. Such subsequent Supplemental Election shall apply to the
payment of all Supplemental Benefits under the Plan and the Prior SRP Plan that
are not covered by the Automatic New Participant Supplemental Election (except
for benefits that were in pay status on December 31, 2004). A Participant’s
reemployment after Separation from Service shall not affect benefits
attributable to periods prior to his or her Separation from Service, and he or
she shall be subject to a new Automatic New Participant Supplemental Election
and initial Supplemental Election with respect to post-reemployment benefits.

(c) If a Participant fails to make a valid, timely Supplemental Election in
accordance with Section 5.4(a) and the rules and procedures adopted by the
Administrator, such Participant shall be deemed to have made an initial
Supplemental Election to receive his or her Supplemental Benefits that are not
covered by the Automatic New Participant Supplemental Election in the form of a
single lump sum as of the January 1 or July 1 that is at least six months

 

20



--------------------------------------------------------------------------------

following the earliest of his or her Separation from Service or the date of
Disability or death, as applicable (or as soon as administratively feasible
thereafter, but in any event no later than 90 days).

(d) A Participant who has not previously modified an initial Supplemental
Election may make a one-time modification to his or her initial Supplemental
Election to elect a different form of payment for Supplemental Benefits under
the Plan that are not covered by the Automatic New Participant Supplemental
Election. To be effective, such a modification shall be made by filing a written
notice of modification in such form and manner as the Administrator may
prescribe; provided, however, that the modification must comply with
Section 409A, including the requirements regarding: (i) a minimum additional
deferral period of five years, and (ii) the subsequent Supplemental Election not
being effective until 12 months after it is made. A Participant may not change
the payment method of his or her Supplemental Benefits after his or her
Separation from Service. By way of clarification, the Automatic New Participant
Supplemental Election cannot be modified.

ARTICLE 6

ELECTIVE DEFERRALS

Section 6.1 Notification. Employees eligible to participate in the Plan for a
Plan Year with respect to Deferral Benefits will be notified by Amex of their
eligibility to participate for such Plan Year. If Amex erroneously notifies an
individual of his or her eligibility to participate, and such individual does
not meet the requirements of Section 4.2 or such individual has been excluded by
the Administrator pursuant to Section 4.1, such erroneous notification shall not
cause the individual to be eligible, and any Deferral Election made by such
ineligible individual shall be null and void and of no effect to the extent
permissible under Section 409A.

Section 6.2 Participation. An eligible Employee for a Plan Year who was a
Participant in the prior Plan Year as of the Band 50 Determination Date, or who
is employed in Band 50 or above as of the Band 50 Determination Date in the
prior Plan Year, or who otherwise becomes employed in Band 50 or above or first
becomes eligible while in Band 50 or above prior to the end of the prior Plan
Year and is authorized by the Administrator to participate in enrollment shall
become a Participant in the Plan with respect to Deferral Benefits for such Plan
Year by making a Deferral Election in accordance with Section 6.5 for the Plan
Year. Such an Employee’s Deferral Benefits Eligibility Date for the Plan Year
shall be January 1. In addition to the foregoing, the following special rules
apply to the extent permitted by Section 6.3:

(a) In the case of an Employee who is not already a Participant in the Plan, the
Employee shall be considered eligible to participate as of the date he or she
first is employed in Band 50 or above (or, in the case of an employee who was in
Band 50 or above but not eligible for a Qualified Retirement Plan, as of the
date the Employee (while still in Band 50 or above) becomes eligible for a
Qualified Retirement Plan) and shall be permitted to file an election within 30
days of such date. Such Employee’s Deferral Benefits Eligibility Date shall be
the first payroll period beginning after the expiration of the 30 day period.
Notwithstanding the foregoing, the Administrator may establish procedures
regarding coordination of special enrollment and open enrollment opportunities
for Employees who would otherwise become eligible for Band 50 or above special
enrollment at the end of the Plan Year, and/or may otherwise impose limits on
the availability of special enrollment in appropriate circumstances.

 

21



--------------------------------------------------------------------------------

(b) In the case of an Employee who is not already a Participant in the Plan and
is not employed in Band 50 or above, the following rules shall apply:

(i) An Employee who was not otherwise eligible to participate in Deferral
Benefits for a Plan Year and first satisfies the requirements for participation
during one of the first three quarters of the Plan Year by reason of exceeding
the Section 401(a)(17) Limitation will become eligible to participate in
Deferral Benefits under the Plan as of the first pay period beginning after the
first day of the second month of the calendar quarter immediately following the
date such Employee first receives Compensation in excess of the
Section 401(a)(17) Limitation (the first day of such pay period being the
Deferral Benefits Eligibility Date), and may make an election in advance of such
date and in accordance with Section 6.3 by the deadline established by the
Administrator.

(ii) An Employee who was not otherwise eligible to participate in Deferral
Benefits for a Plan Year and first exceeds the Section 401(a)(17) Limitation in
the final calendar quarter of a Plan Year shall become eligible as follows:

(A) If the Employee had exceeded the Section 401(a)(17) Limitation by the Band
50 Determination Date, the Employee will become eligible effective January 1 of
the following Plan Year, which shall be such Employee’s Deferral Benefits
Eligibility Date, and may participate in the Plan’s normal election process.

(B) If the Employee had not exceeded the Section 401(a)(17) Limitation by the
Band 50 Determination Date, the Employee shall not become eligible on January 1
of the following Plan Year, and will not be entitled to participate in the
Plan’s Deferral Election process unless he or she otherwise qualifies. However,
if the Employee exceeds the Section 401(a)(17) Limitation after the Band 50
Determination Date but prior to January 1 of the following Plan Year, the
Employee will become eligible to participate in Deferral Benefits as of the
first pay period beginning after the first day of the second month of the first
calendar quarter of such following Plan Year (the first day of such pay period
being the Deferral Benefits Eligibility Date), and may make an election in
advance of such date and in accordance with Section 6.3 by the deadline
established by the Administrator.

(iii) By way of clarification, an Employee does not have a special enrollment
right merely because he or she exceeds the Section 415 limit under a Qualified
Retirement Plan.

(c) Except as expressly permitted under this Section, mid-year elections are not
allowed. A mid-year election may not be made, even if otherwise permitted under
this Section, unless the Employee also satisfies all the requirements of
Section 6.3, and must be filed by the deadline established by the Administrator.
All Deferral Elections will become irrevocable as of the day before the Deferral
Benefits Eligibility Date, or such earlier date as is established by the
Administrator.

 

22



--------------------------------------------------------------------------------

Section 6.3 Newly Eligible Employees. To the extent permissible under
Section 409A and Section 6.2, Employees who become eligible to participate in
the Plan during a Plan Year with respect to Deferral Benefits and who have not
previously been eligible to participate in an elective account-balance deferred
compensation arrangement (as defined for purposes of Section 409A) of Amex or
its subsidiaries may be offered by Amex the opportunity to participate in the
Plan for the Plan Year in accordance with Section 6.2. In the case of an
Employee who had previously been eligible to participate in an elective
account-balance deferred compensation arrangement (as defined for purposes of
Section 409A) of Amex or its subsidiaries (regardless of whether he or she chose
to do so), that Employee may be treated as newly eligible to participate and
entitled to mid-year enrollment to the extent permitted by Section 6.2 if:

(a) The Employee had received payment of all amounts under the Plan’s Deferral
Account and any other elective account-balance plan and, as of the date of the
last payment was not eligible to continue participation in the Plan’s Deferral
Benefits or any other elective account-balance plan, disregarding for this
purpose any right to delay payment; or

(b) The Employee had ceased to be eligible to participate in Deferral Benefits
under the Plan and all other elective account-balance plans and had not been
eligible to participate in Deferral Benefits under the Plan or any other
elective account-balance plan at any time during the 24-month period ending on
the date the Employee again became eligible (disregarding for purposes of
determining the Employee’s eligibility the right to accrue earnings on amounts
in the Plan or other elective account-balance plan), regardless of whether the
Employee has received payments of amounts previously deferred.

Section 6.4 Deferrable Compensation.

(a) Eligible Compensation.

(i) An eligible Employee for a Plan Year may elect to defer a specified amount
from one or more of the following items:

(A) the Employee’s Base Salary to be paid during that Plan Year; and

(B) the Employee’s Incentive Pay to be paid in the second Plan Year to commence
after the election is made (excluding any amounts that would otherwise be
Incentive Pay but which are earned prior to the start of the Plan Year following
the Plan Year in which the Deferral Election is filed).

(ii) Notwithstanding Section 6.4(a)(i), an Employee who becomes eligible to
participate in the Plan with respect to Deferral Benefits during a Plan Year who
is offered the opportunity by Amex to participate as described in Section 6.3
may only elect to defer a specified amount from one or more of the following
items:

(A) the Employee’s Base Salary for the Plan Year of the Deferral Election which
is paid for payroll periods beginning on and after the Employee’s Deferral
Benefits Eligibility Date; and

 

23



--------------------------------------------------------------------------------

(B) a portion of the Employee’s Incentive Pay to be paid in the following Plan
Year, calculated by multiplying the amount of each Incentive Pay payment made in
the following Plan Year by a percentage, such percentage to be determined by
dividing the number of days remaining in the calendar year as of the Employee’s
Deferral Benefits Eligibility Date by 365 or, in the case of an Employee hired
during the performance period, by the total number of days in the performance
period measured from the date of hire.

(b) Maximum Deferral. The Administrator shall impose the following limits on
Deferral Benefits, provided that the Administrator (in its sole discretion) may
waive an otherwise applicable limit so long as such waiver is approved no later
than the day before the date a Deferral Election becomes effective.

(i) The Administrator shall limit the amount that may be deferred from (i) Base
Pay to be paid in the following Plan Year and (ii) Incentive Pay to be paid in
the second following Plan Year, to 100 percent of the Participant’s Base Salary
rate in effect as of the December 31st of the Plan Year during which the
Deferral Election is filed (or with respect to an Employee who becomes eligible
to participate in the Plan with respect to Deferral Benefits during a Plan Year,
shall limit the amount that may be deferred from Base Pay paid in such Plan Year
and Incentive Pay paid in the following Plan Year (A) if the Employee becomes
eligible to participate in the Plan by reason of being hired into or a promotion
to Band 50 or above (or a transfer to eligible status while in Band 50), 100
percent of the Employee’s Base Salary rate in effect as of the date he or she
becomes eligible to so participate; (B) if the Employee becomes eligible to
participate in the Plan by reason of exceeding the Section 401(a)(17)
Limitation, 100 percent of the Employee’s Base Salary rate in effect as of the
last day of the calendar quarter preceding the date he or she becomes eligible
to so participate pursuant to Section 6.2(b). The Administrator shall calculate
this limit by (X) subtracting the percentage of Base Salary elected to be
deferred from 100 percent, (Y) multiplying the Base Salary rate times the
percentage obtained under clause (X), and (Z) limiting the Incentive Pay
Deferral Benefits for the second following (or, in the case, of mid-year
enrollment, the following) Plan Year to the dollar amount obtained under clause
(Y). By way of clarification, a Participant’s actual Base Salary Deferral
Benefits will vary in amount, depending on actual Base Salary paid, but shall
not affect this maximum limit on Incentive Pay in the second following (or in
the case of mid-year enrollment, the following) Plan Year.

(ii) All Deferral Elections shall be limited to the amount of any payment
otherwise payable in cash, net of applicable withholdings.

(iii) The Administrator may, in its discretion, impose further limits on the
amount or percentage that can be deferred from Base Salary and/or Incentive Pay
for a given Plan Year. Any such limit will be imposed no later than the day
before the date the Deferral Election takes effect.

(c) Computation of Deferral Amounts. The Administrator may specify that Deferral
Elections must be made as a percentage of Base Salary and Incentive Pay,
respectively, as a dollar amount of Base Salary and Incentive Pay, respectively,
or in some other reasonable fashion. The Administrator may permit the use of
multiple methods of calculating Deferral Elections or require use of a single
method. The Administrator may permit Employees to specify that a Deferral
Election shall apply only to the extent that the Employee is paid amounts in
excess of the Section 401(a)(17) Limitation.

 

24



--------------------------------------------------------------------------------

Section 6.5 Deferral Benefits Election.

(a) Time of Deferral Election. An eligible Employee for a Plan Year who wants to
participate in the Plan with respect to Deferral Benefits for a Plan Year must
make an irrevocable Deferral Election for the Plan Year before the beginning of
such Plan Year; provided, however, that an Employee permitted under Section 6.2
to make a mid-year Deferral Election for the Plan Year in which he or she
becomes eligible to participate may make a Deferral Election by the deadline
established under that Section.

(b) Form of Deferral Election. A Deferral Election for a Plan Year shall be made
in the manner and by the deadlines prescribed by the Administrator.

(c) Contents of Deferral Election. In his or her Deferral Election for a Plan
Year, the Employee shall specify:

(i) the items of his or her compensation eligible for deferral under
Section 6.4(a) that the Employee wishes to defer for the Plan Year and the
amount of each such item to be deferred, provided that the amount of all items
to be deferred complies with Section 6.4(b) and any administrative limits
imposed on elections made for such Plan Year;

(ii) in the case of an Employee in Band 50 or above as of the Band 50
Determination Date in the prior Plan Year (or a non-Participant who first
becomes an eligible Band 50 Employee after such date and is permitted by the
Administrator to participate in open enrollment for the following Plan Year on
account of such hire or promotion into Band 50):

(A) the time when his or her Deferral Benefits for such Plan Year shall be paid,
which shall be either (A) the Retirement of the Participant, or (B) a specified
date at least five years after the last day of the Plan Year at the time of the
election; and

(B) the form of payment of his or her Deferral Benefits for the Plan Year, which
shall be (A) a lump sum, or (B) five, ten or 15 substantially equal annual
installments.

In the event that an Employee’s Deferral Election pursuant to Section 6.5(a) and
Section 6.5(b), does not specify both a valid time of payment pursuant to
Section 6.5(c)(ii)(A) and a valid form of payment pursuant to
Section 6.5(c)(ii)(B), such Employee shall be deemed to have elected a lump-sum
payment as of the January 1 or July 1 that is at least six months following his
or her Separation from Service (or as soon as administratively feasible
thereafter, but in any event no later than 90 days).

By way of clarification, an Employee who is not in Band 50 or above as of the
Band 50 Determination Deadline for the prior Plan Year may not file a special
election regarding time and form of payment for Deferral Benefits for a Plan
Year. Instead, the Supplemental Election (without regard to the Automatic New
Participant Supplemental Election) made pursuant to Section 5.4 will also apply
to such Deferral Benefits. However, as set forth above, in the case of

 

25



--------------------------------------------------------------------------------

a new Participant who is enrolled as a result of being hired into or promoted to
Band 50 (or transferring to eligible status while in Band 50 or above) after
such date, the Administrator may permit such Employee to participate in open
enrollment for the following Plan Year as a Band 50 or above Employee.

(d) Withholding of Amounts Deferred. For each Plan Year, the Base Salary portion
of a Participant’s Deferral Election shall be withheld from each regularly
scheduled Base Salary payroll, and the Incentive Pay portion of a Participant’s
Deferral Election shall be withheld at the time the Incentive Pay is or
otherwise would be paid to the Participant.

Section 6.6 Crediting of Deferred Amounts. The Administrator shall establish and
maintain a Deferral Account with respect to each Participant’s Deferral
Benefits. Amounts deferred by a Participant shall be credited to the Deferral
Account established for the Participant at such times and in such manner as may
be determined by the Administrator. The Administrator may divide the Deferral
Account into subaccounts for purposes of tracking earnings and losses in
accordance with Article 7.

ARTICLE 7

EARNINGS

Section 7.1 RP-Related Account. For each Participant, the RP-Related Account
established pursuant to Section 5.1 shall be increased by the Imputed Earnings
Credit (as such term is defined in the RP), not less frequently than annually,
under procedures and at times determined by the Administrator and consistently
applied for similarly situated Participants. Such earnings shall be credited at
the same interest rate and computed in a similar manner (to the extent
administratively feasible) as Imputed Earnings Credits are computed under the RP
for each Plan Year.

Section 7.2 RSP-Related Account. A Participant’s RSP-Related Account shall be
credited with earnings under the Hypothetical Investment Method set forth below.

Section 7.3 Deferral Accounts.

(a) For Plan Year 2011 and later, a Participant’s Deferral Benefits for such
Plan Year shall be credited with earnings under the Hypothetical Investment
Method set forth below. For the avoidance of doubt, 2010 Incentive Pay paid in
2011 and deferred pursuant to a Deferral Election will be considered 2010
Deferral Benefits for purposes of this Section.

(b) For Executive Officers, such Participant’s Deferral Benefits for Plan Years
prior to 2011 shall be credited with earnings under the Hypothetical Investment
Method set forth below effective for all earnings credited in any Plan Year
beginning on or after January 1, 2011 and under the Interest Method set forth
below for earnings credited in 2010 and prior Plan Years; provided, however,
that earnings credited in 2010 (to the extent not paid out by October 27, 2010)
will not exceed the AFR if Amex’s ROE is Below ROE Target Range; and provided
further that for those Executive Officers who received payment in the 2010 Plan
Year prior to October 27, 2010, earnings on the amounts paid prior to
October 27, 2010 were calculated based on the Interest Method without reference
to any AFR limitation.

 

26



--------------------------------------------------------------------------------

(c) For Non-Executive Officers, such Participant’s Deferral Benefits for Plan
Years prior to 2011 shall be credited with earnings under the Interest Method
set forth below through December 31, 2011; provided, however, that if a
Participant becomes an Executive Officer during 2011, earnings for 2011 credited
to such Participant’s Deferral Benefits for Plan Years prior to 2011 shall not
exceed the AFR (except to the extent earnings in excess of the AFR have been
paid out prior to the Participant’s becoming an Executive Officer). For 2012 and
subsequent years, the Hypothetical Investment Method shall apply.

(d) For Retirees, such Participant’s Deferral Benefits for Plan Years prior to
2011 shall be credited with earnings under the Interest Method set forth below
through December 31, 2012, and under the Hypothetical Investment Method set
forth below effective January 1, 2013.

Section 7.4 Hypothetical Investment Method.

(a) For each Participant, credits to his or her RSP-Related and Deferral Account
(to the extent subject to the Hypothetical Investment Method) shall be made to
such subaccounts thereunder as directed by such Participant, using the
subaccounts described in Section 5.3; provided, however, that with respect to
Deferral Benefits attributable to Plan Years prior to 2011, the Participant may
elect to have all or some of such Deferral Benefits invested in an investment
option that credits earnings at the AFR instead of in the Stock Fund or the
RSP-based investment options, and provided further that no Participant may
direct the investment of amounts in or transfer amounts to the subaccount
representing the Stock Fund to the extent that such transfer would result in the
aggregate Company Stock holdings of such Participant under the Plan exceeding
ten percent of (i) the total value of his or her Deferral Account (determined at
the time of the transfer) with respect to the investment of the Deferral Account
or (ii) the total value of his or her RSP-Related Account (determined at the
time of the transfer) with respect to the investment of the RSP-Related Account.
If more than one subaccount is available, a Participant must designate, on a
form or other medium acceptable to the Administrator, in one-percent increments,
the amounts to be credited to each subaccount. A Participant shall be allowed to
amend such designation consistent with the frequency of investment changes
offered the Participant under rules governing the RSP for a given Plan Year,
subject to any different or additional rules as may be established by the
Administrator for this Plan. If a Participant has directed amounts to the Stock
Fund and the credits to the relevant Account of a Participant to the subaccount
relating to the Stock Fund would result in the aggregate Company Stock holdings
of such Participant under the Plan exceeding ten percent of the total value of
such Account (determined at the time of the transfer), then such Participant
shall be deemed to have selected, with respect to any such excess, the default
subaccount designated by the Investment Committee for purposes of the RSP for
allocations exceeding the applicable ten-percent threshold under RSP, or if
none, such other default subaccount designated by the Investment Committee for
purposes of the RSP. The investment of the Participant’s RSP-Related Account in
the Stock Fund likewise shall be limited in accordance with Section 5.3(c).

(b) To the extent a Participant elects to invest in the subaccount representing
the Stock Fund, subject to Section 7.4(d), the limit on such investments set
forth above, and such rules as may be adopted by the Administrator, the
performance of the book reserve subaccount established for each Participant
pursuant to Section 5.3 or Section 6.6 shall reflect the

 

27



--------------------------------------------------------------------------------

performance of the Stock Fund. Such subaccount shall reflect such increases or
decreases in value from time to time, whether from dividends, gains, losses or
otherwise, as may be experienced by the Stock Fund. Subject to Section 7.6, and
to such rules as may be adopted by the Administrator, a Participant may elect to
transfer credits among the Stock Fund and one or more subaccounts representing
other investment options in a manner similar to the rules for such transfers
under the RSP and such different or additional rules as the Administrator may
establish for this Plan; provided, however, no Participant may transfer amounts
to the subaccount representing the Stock Fund to the extent that such transfer
would violate a limit on such investment established by the Plan or the
Administrator.

(c) To the extent the Participant does not elect (or is not permitted) to invest
in the subaccount representing the Stock Fund, subject to Section 7.4(d), and to
such rules as may be adopted by the Administrator, the performance of each book
reserve subaccount established for each Participant shall reflect the
performance of the investment fund that the Participant elects to have such
subaccount represent. Each such subaccount shall reflect such increases or
decreases in value from time to time, whether from dividends, gains, losses or
otherwise, as that experienced by the related investment fund under the RSP or,
in the case of the AFR investment option, as indicated by the AFR. Subject to
Section 7.6, credits to such subaccounts may be transferred to any other
subaccount under the Plan in a manner similar to the rules for such transfers
under the RSP, on such terms and at such times as permitted with respect to the
related investment funds under the RSP and such similar rules as may be
established for the AFR option, subject in each case to such rules as may be
adopted by the Administrator for this Plan. If a Participant fails to
affirmatively designate one or more subaccounts pursuant to this Section 7.4(c),
subject to rules established by the Administrator, such Participant shall be
deemed to have selected either a default account selected by the Administrator
or, to the extent feasible and unless otherwise directed by the Administrator,
the subaccount(s) that relate to the Participant’s investment direction under
the RSP; provided, however, to the extent an Insider has directed RSP amounts to
the Stock Fund, such Insider shall be deemed to have selected the default
account selected by the Administrator. Notwithstanding the foregoing, the
Administrator may, in its sole discretion, provide that one or more investment
funds available under the RSP, including any self-directed brokerage account
which may be available under the RSP, shall not be available for designation
under the Plan.

(d) Subject to Section 5.3(c), the subaccounts shall be valued subject to such
reasonable rules and procedures as the Administrator may adopt and apply to all
Participants similarly situated with an effort to value such subaccounts as if
amounts designated were invested at similar times and in manners, subject to
administrative convenience, as amounts are invested, and subject to the same
market fluctuation factors used in valuing such investments in the RSP.

Section 7.5 Interest Method. With respect to Deferral Accounts governed by the
Interest Method:

(a) Under the Interest Method, a Participant’s Deferral Account for a Plan Year
shall be credited with interest equivalents each calendar year at the Schedule
Rate in effect for the calendar year, subject to any limitations established
under the Plan.

 

28



--------------------------------------------------------------------------------

(b) The amounts in such Deferral Account shall vest as follows:

(i) Principal. The principal amount of a Participant’s Deferral Account for a
Plan Year shall be 100 percent vested at all times.

(ii) Earnings. Until January 1, 2011, with respect to amounts credited with
earnings under the Interest Method, the earnings on a Participant’s Deferral
Benefits for a Plan Year for a given calendar year at the Minimum Schedule Rate
for the calendar year shall be 100 percent vested as such earnings are accrued
and credited, and the portion of the earnings on a Participant’s Deferral
Benefits for a Plan Year for a given calendar year at the applicable Schedule
Rate in excess of the Minimum Schedule Rate for the calendar year, if any, shall
become vested on the date that the Participant becomes Retirement Eligible, or
upon the earlier death or Disability of the Participant, and thereafter as such
earnings are accrued and credited. Effective December 31, 2010, all earnings
amounts under the Interest Method with respect to Deferral Benefits not yet paid
out shall be fully vested.

Section 7.6 Special Restrictions.

(a) The provisions of this Section 7.6 shall apply to Insiders. Such provisions
shall apply during all periods that such Participants are Insiders, including
any period following cessation of Insider status during which such Participants
are required to report transactions pursuant to Rule 16a-2(b) (or its successor)
under the Exchange Act. This Section 7.6 shall be automatically applicable to
any Participant who, on and after the date hereof, becomes an Insider. For
purposes of the foregoing, the effective date of this Section 7.6 shall be the
date the Participant becomes an Insider. At such time as any Participant ceases
to be an Insider (and any period contemplated by Rule 16a-2(b) has expired),
this Section 7.6 shall cease to be applicable to such Participant.

(b) Notwithstanding anything in the Plan to the contrary, (i) except as set
forth below, credits to the Account of an Insider may not be made to a
subaccount that reflects the performance of the Stock Fund, (ii) credits made to
the Account of an Insider at any time may not be transferred to a subaccount
that reflects the performance of the Stock Fund and (iii) credits made to an
Insider’s Account at any time, and credits to a subaccount of an Insider that
reflects the performance of the Stock Fund (which credits could only have been
made when such individual was not an Insider) may not be transferred, withdrawn,
paid out or otherwise changed, other than (a) pursuant to the Participant’s
payment election or the rules governing distribution in the event of the
Participant’s death (but only at such time as distribution is permitted under
the securities rules, it being intended that a delay in the normal payment
schedule occur only to the extent required by securities rules, as permitted by
Section 409A) or (b) pursuant to applicable forfeiture provisions contained in
the Plan.

(c) It is intended that the crediting of amounts to the accounts of Insiders
that represents the performance of the Stock Fund is intended to qualify for
exemption from Section 16 under Rule 16b-3(d) under the Exchange Act. The
Administrator shall, with respect to Insiders, administer and interpret all Plan
provisions in a manner consistent with such exemption.

 

29



--------------------------------------------------------------------------------

ARTICLE 8

PAYMENT OF BENEFITS

Section 8.1 Supplemental Account Payments (Other than Payments Due to Death or
Disability).

(a) By way of clarification, the rules set forth in this Section shall be
applied separately to the portion of the Participant’s Supplemental Benefits
that is subject to the Automatic New Participant Supplemental Election and the
remainder of the Participant’s Supplemental Benefits that is not covered by the
Automatic New Participant Supplemental Election, to the extent that the
Participant’s Supplemental Election differs from the Automatic New Participant
Supplemental Election. Subject to Section 8.1(b), payment of Supplemental
Benefits shall be made as follows: (i) if the governing Election calls for a
lump-sum payment, it shall be made on the first January 1 or July 1 which is at
least six months following the Participant’s Separation from Service for any
reason (other than death or Disability) from the Company, or as soon thereafter
as administratively feasible, but in no event later than 90 days; and (ii) if
the governing Election calls for annual installment payments, they shall begin
on July 1 of the calendar year following the Participant’s Separation from
Service for any reason (other than death or Disability) from the Company, or as
soon thereafter as administratively feasible, but in no event later than 90
days, and shall continue on each July 1 (or as soon thereafter as
administratively feasible, but in no event later than 90 days) thereafter for
the period selected by the Participant. A Participant who has experienced a
Separation from Service and has begun receiving payments as set forth above,
shall continue receiving any remaining payments according to the terms in effect
on the date of his or her Separation from Service, even if later re-employed by
the Company.

(b) If a Participant has made the one-time modification to his or her initial
Supplemental Election pursuant to Section 5.4(a)(ii) or Section 5.4(d) and such
subsequent Supplemental Election has become effective prior to the Participant’s
Separation from Service, then payment of such Participant’s Supplemental
Benefits (to the extent governed by the amended Election) pursuant to
Section 8.1(a) shall be made, or commence in the case of annual installments, on
the date that is five years later than the date such Supplemental Benefits would
otherwise be made or commence pursuant to Section 8.1(a). The rehire of a
Participant during this intervening period will not affect the payment schedule.
The Automatic New Participant Supplemental Election may not be modified, and
accordingly the portion of the benefit subject to the Automatic New Participant
Supplemental Election will not be subject to any five-year delay.

(c) If a Participant has elected annual installment payments, each annual
installment payment shall be determined by multiplying the amount of the
Participant’s Supplemental Benefits by a fraction, the numerator of which is
one, and the denominator is the number of remaining payments (e.g., if the
Participant elected five installments, the first annual installment payment
would be the amount of the Participant’s Supplemental Benefits multiplied by
1/5, the second annual installment payment would be the remaining amount of the
Participant’s Supplemental Benefits multiplied by 1/4, etc.).

(d) The payment of Supplemental Benefits to a Participant under this Section 8.1
shall be limited to a Participant’s vested portion of his or her Supplemental
Account

 

30



--------------------------------------------------------------------------------

at the time of distribution. Unless otherwise expressly provided in the Plan, a
Participant’s vested portion shall be determined under the vesting provisions of
the Qualified Retirement Plans. Any non-vested portion of amounts credited to a
Participant hereunder shall be forfeited.

Section 8.2 Deferral Account Payments (Other than Payments Due to Death or
Disability).

(a) Generally Applicable Rules for Payment to Participants. With respect to
Post-2010 Deferral Benefits, payments not made on account of death or Disability
will be governed by Section 8.1 except to the extent that a Participant was
eligible to make a special payment election with respect to such Deferral
Benefits pursuant to Section 6.5, in which case payment will be governed by
Section 8.2(b) or Section 8.2(c), as applicable. Pre-2011 Deferral Benefits not
payable on account of death or Disability will be paid in accordance with
Section 8.2(b)(i) or Section 8.2(c)(i), as applicable.

(b) Specified Date Elections for Employees in Band 50 or Above. If a Participant
designated a specified date as the time when some or all of the Deferral
Benefits of such Participant are to be paid, and the Participant has not had a
Separation from Service, died or become Disabled as of the specified date, then
payment of the such Deferral Account shall be made as follows:

(i) In the case of Pre-2011 Deferral Benefits, (A) if the Participant elected a
lump-sum payment of some or all of such Deferral Benefits, it shall be made on
the first March 15 or September 15 following the specified date (or if the
Participant designated March 15 or September 15 as the specified date, payment
shall be made on such specified date), or as soon thereafter as administratively
feasible, but in no event later than 90 days; and (B) if the Participant elected
annual installment payments of some or all of such Deferral Benefits, payment
shall begin on the first March 15 or September 15 following the specified date
(or if the Participant designated March 15 or September 15 as the specified
date, payment shall begin on such specified date), or as soon thereafter as
administratively feasible, but in no event later than 90 days, and shall
continue on each March 15 (or as soon thereafter as administratively feasible,
but in no event later than 90 days) thereafter for the period selected by the
Participant. If a Participant who is to receive or has begun receiving payments
in annual installments under this Section 8.2(b)(i) experiences a Separation
from Service before having received all of the annual installments to which the
Participant is entitled, then if the Participant is Retirement Eligible at the
time of his or her Separation from Service, the Participant shall receive or
continue to receive the remaining annual installment payments as scheduled, and
if the Participant is not Retirement Eligible at the time of his or her
Separation from Service, then the remaining installments shall be paid to the
Participant in a lump sum pursuant to Section 8.2(c)(i).

(ii) In the case of Post-2010 Deferral Benefits, (A) if the Participant elected
a lump-sum payment of some or all of such Deferral Benefits, it shall be made on
the first January 1 or July 1 coinciding with or following the specified date or
as soon thereafter as administratively feasible, but in no event later than 90
days, and (B) if the Participant elected annual installment payments of some or
all of such Deferral Benefits, payment shall begin on the first January 1 or
July 1 coinciding with or following the specified date, or as soon thereafter as
administratively feasible, but in no event later than 90 days, and continue each
January 1 or July 1

 

31



--------------------------------------------------------------------------------

(as applicable) thereafter (or as soon thereafter as administratively feasible,
but in no event later than 90 days) for the period selected by the Participant.
If a Participant who is to receive or has begun receiving payments in annual
installments under this Section 8.2(b)(ii) experiences a Separation from Service
before having received all of the annual installments to which the Participant
is entitled, then the Participant shall receive or continue to receive the
remaining annual installment payments as scheduled.

(c) Separation from Service for Employees in Band 50 or Above. If a Participant
has a Separation from Service for any reason other than death or Disability,
regardless of whether the Participant designated a later specified date as the
time when some or all Deferral Benefits are to be paid, then Deferral Benefits
subject to a Deferral Election that specifies time and form of payment under
Section 6.5 will be paid as follows:

(i) In the case of Pre-2011 Deferral Benefits:

(A) If a Participant is Retirement Eligible at the time of his or her Separation
from Service, then payment of the Participant’s Deferral Benefits shall be made
as follows: (A) if the Participant elected a lump-sum payment of some or all
Deferral Benefits, payment of such Deferral Benefits shall be made on the first
March 15 or September 15 which is at least six months following the
Participant’s Separation from Service from the Company, or as soon thereafter as
administratively feasible, but in no event later than 90 days; and (B) if the
Participant elected annual installment payments of some or all Deferral
Benefits, payment of such Deferral Benefits shall begin on the first March 15 or
September 15 which is at least six months following the Participant’s Separation
from Service from the Company, or as soon thereafter as administratively
feasible, but in no event later than 90 days, and shall continue on each
March 15 (or as soon thereafter as administratively feasible, but in no event
later than 90 days) thereafter for the period selected by the Participant. A
Participant who has experienced a Separation from Service and has begun
receiving payments as set forth above, shall continue receiving any remaining
payments according to the terms in effect on the date of his or her Separation
from Service, even if later re-employed by the Company.

(B) If a Participant is not Retirement Eligible at the time of his or her
Separation from Service, then regardless of the Participant’s Deferral
Elections, payment of all of the Participant’s Deferral Benefits shall be made
in a lump sum on the first March 15 or September 15 which is at least six months
following the Participant’s Separation from Service, or as soon thereafter as
administratively feasible, but in no event later than 90 days.

(ii) In the case of Post-2010 Deferral Benefits, upon Separation from Service,
payment of the Participant’s Deferral Benefits shall be made as follows: (A) if
the Participant elected a lump-sum payment of some or all Deferral Benefits,
payment of such Deferral Benefits shall be made on the first January 1 or July 1
which is at least six months following the Participant’s Separation from Service
from the Company, or as soon thereafter as administratively feasible, but in no
event later than 90 days; and (B) if the Participant elected annual installment
payments of some or all Deferral Benefits, payment of such Deferral Benefits
shall begin on the first July 1 in the calendar year following the Participant’s
Separation from Service from the Company, or as soon thereafter as
administratively feasible, but in no event later than 90 days, and shall
continue on each July 1 (or as soon thereafter as administratively feasible,

 

32



--------------------------------------------------------------------------------

but in no event later than 90 days) thereafter for the period selected by the
Participant. A Participant who has experienced a Separation from Service and has
begun receiving payments as set forth above, shall continue receiving any
remaining payments according to the terms in effect on the date of his or her
Separation from Service, even if later re-employed by the Company.

(d) Calculation of Installments. If a Participant will receive payment of some
or all Deferral Benefits in annual installment payments, each annual installment
payment shall be determined by multiplying the amount of the Deferral Benefits
being paid pursuant to such Deferral Election by a fraction, the numerator of
which is one, and the denominator of which is the number of remaining payments
(e.g., if the Participant is to receive payment of the entire amount in his
Deferral Account in five installments, the first annual installment payment
would be the amount of the Participant’s Deferral Account multiplied by 1/5, the
second annual installment payment would be the remaining amount of such Deferral
Account multiplied by 1/4, etc.).

(e) Payment Limited to Vested Amount. The payment of a Participant’s Deferral
Account for a Plan Year under this Section 8.2 shall be limited to a
Participant’s vested portion of his or her Deferral Account at the time of
distribution. Any non-vested portion of amounts credited to a Participant
hereunder shall be forfeited.

Section 8.3 Designation of Beneficiaries. A Participant may separately designate
a Beneficiary or Beneficiaries entitled to receive payment of his or her
Supplemental Account and his or her Deferral Account by filing written notice of
such designation with the Administrator in such form as the Administrator may
prescribe. A Participant may revoke or modify such designation at any time by a
further written designation in such form as the Administrator may prescribe. A
Participant’s Beneficiary designation shall be deemed automatically revoked in
the event of the death of the Beneficiary or, if the Beneficiary is the
Participant’s spouse, in the event of dissolution of marriage. If no designation
is in effect at the time Benefits payable under the relevant Account become due,
the Beneficiary of such Account shall be deemed to be the Participant’s
surviving spouse, if any, and if not, the Participant’s estate.

Section 8.4 Death.

(a) Supplemental Account. Upon a Participant’s death, payment of the
Participant’s Supplemental Account shall be made to the Participant’s
Beneficiary or Beneficiaries designated to receive the Participant’s
Supplemental Account. If a Participant dies while still actively employed by the
Company, the payment of his or her Supplemental Account shall be made as a
single lump-sum payment on the first January 1 or July 1 which is at least six
months following the Participant’s death, or as soon thereafter as
administratively feasible, but in no event later than 90 days. If a Participant
elects annual installment payments and dies after such installment payments have
commenced (or while waiting for installments to commence in the event that
payment was delayed following Separation from Service as the result of a
modification of a Supplemental Election), any remaining installment payments
shall be made to the Participant’s Beneficiary or Beneficiaries as a single
lump-sum payment on the first January 1 or July 1 which is at least six months
following the Participant’s death, or as soon thereafter as administratively
feasible, but in no event later than 90 days. By way of clarification, if a
Participant dies after Separation from Service but before the January 1 or
July 1

 

33



--------------------------------------------------------------------------------

(or other payment date within 90 days thereafter) that is six months after the
Separation from Service, payment in a lump sum shall be made to the beneficiary
on the originally scheduled date. To the extent however, that the Participant’s
payment had been delayed five years due to his or her modification of his or her
Supplemental Election, the Plan will make payment in accordance with the death
benefit provisions and will not wait for the five-year period to elapse.

(b) Deferral Account. Upon a Participant’s death, payment of the Participant’s
Deferral Account shall be made to the Participant’s Beneficiary or Beneficiaries
designated to receive the Participant’s Deferral Account.

(i) With respect to Pre-2011 Deferral Benefits, if a Participant dies while
still actively employed by the Company, the payment of his or her Deferral
Account shall be made as a single lump-sum payment on the first March 15 or
September 15 which is at least six months following the Participant’s death, or
as soon thereafter as administratively feasible, but in no event later than 90
days. If a Participant elects annual installment payments and dies after such
installment payments have commenced, any remaining installment payments shall be
made to the Participant’s Beneficiary or Beneficiaries as a single lump-sum
payment on the first March 15 or September 15 which is at least six months
following the Participant’s death, or as soon thereafter as administratively
feasible, but in no event later than 90 days. By way of clarification, if a
Participant dies after Separation from Service but before the March 15 or
September 15 (or other payment date within 90 days thereafter) that is six
months after the Separation from Service, payment in a lump sum shall be made to
the beneficiary on the originally scheduled date.

(ii) With respect to Post-2010 Deferral Benefits, if a Participant dies while
still actively employed by the Company, the payment of his or her Deferral
Account shall be made as a single lump-sum payment on the first January 1 or
July 1 which is at least six months following the Participant’s death, or as
soon thereafter as administratively feasible, but in no event later than 90
days. If a Participant elects annual installment payments and dies after such
installment payments have commenced (or while waiting for installments to
commence in the event that payment was delayed following Separation from Service
as the result of a modification of a Supplemental Election applicable to such
Deferral Benefits), any remaining installment payments shall be made to the
Participant’s Beneficiary or Beneficiaries as a single lump-sum payment on the
first January 1 or July 1 which is at least six months following the
Participant’s death, or as soon thereafter as administratively feasible, but in
no event later than 90 days. By way of clarification, if a Participant dies
after Separation from Service but before the January 1 or July 1 (or other
payment date within 90 days thereafter) that is six months after the Separation
from Service, payment in a lump sum shall be made to the beneficiary on the
originally scheduled date. To the extent however, that the Participant’s payment
had been delayed five years due to his or her modification of a Supplemental
Election that also applies to his or her Deferral Benefits, the Plan will make
payment in accordance with the death benefit provisions and will not wait for
the five-year period to elapse.

Section 8.5 Disability.

(a) Supplemental Account. By way of clarification, the rules set forth in this
Section shall be applied separately to the portion of the Participant’s
Supplemental Benefits that

 

34



--------------------------------------------------------------------------------

is subject to the Automatic New Participant Supplemental Election and the
remainder of the Participant’s Supplemental Benefits that is not covered by the
Automatic New Participant Supplemental Election, to the extent that the
Participant’s Supplemental Election differs from the Automatic New Participant
Supplemental Election. In the event of the Disability of a Participant, payment
of the Participant’s Supplemental Account shall be made as follows: (A) if the
governing Election calls for a lump-sum payment of his or her Supplemental
Account, payment shall be made on the first January 1 or July 1 which is at
least six months following the Participant’s date of Disability, or as soon
thereafter as administratively feasible, but in no event later than 90 days; and
(B) if the governing Election calls for annual installment payments of his or
her Supplemental Account, payment shall begin on July 1 of the calendar year
following the Participant’s date of Disability, or as soon thereafter as
administratively feasible, but in no event later than 90 days, and shall
continue on each July 1 (or as soon thereafter as administratively feasible, but
in no event later than 90 days) thereafter for the period selected by the
Participant.

(b) Deferral Accounts. In the event of the Disability of a Participant, payment
of the Participant’s Deferral Benefits shall be made as follows:

(i) With respect to Pre-2011 Deferral Benefits, if the Participant elected a
lump-sum payment of some or all of his Deferral Benefits, payment of such
Deferral Benefits shall be made on the first March 15 or September 15 which is
at least six months following the Participant’s date of Disability, or as soon
thereafter as administratively feasible, but in no event later than 90 days; and
(ii) if the Participant elected annual installment payments with respect to some
or all of his Deferral Benefits, payment of such Deferral Benefits shall begin
on the first March 15 or September 15 which is at least six months following the
Participant’s date of Disability, or as soon thereafter as administratively
feasible, but in no event later than 90 days, and shall continue on each
March 15 (or as soon thereafter as administratively feasible, but in no event
later than 90 days) thereafter for the period selected by the Participant for
such Deferral Benefits.

(ii) With respect to Post-2010 Deferral Benefits, if the Participant elected a
lump-sum payment of some or all of his Deferral Benefits, payment of such
Deferral Benefits shall be made on the first January 1 or July 1 which is at
least six months following the Participant’s date of Disability, or as soon
thereafter as administratively feasible, but in no event later than 90 days; and
(ii) if the Participant elected annual installment payments with respect to some
or all of his Deferral Benefits, payment of such Deferral Benefits shall begin
on July 1 of the calendar year following the Participant’s date of Disability,
or as soon thereafter as administratively feasible, but in no event later than
90 days, and shall continue on each July 1 (or as soon thereafter as
administratively feasible, but in no event later than 90 days) thereafter for
the period selected by the Participant for such Deferral Benefits.

Section 8.6 Unforeseeable Emergency. If a Participant experiences an
Unforeseeable Emergency, the Participant may petition the Administrator to
receive a partial or full payout from the Plan. The payout, if any, from the
Plan shall not exceed the lesser of (a) the Participant’s vested Account
balance, or (b) the amount necessary to satisfy the Unforeseeable Emergency,
plus amounts necessary to pay federal, state, or local income taxes or penalties
reasonably anticipated as a result of the distribution. A Participant shall not
be eligible to receive a payout from the Plan to the extent that the
Unforeseeable Emergency is or may be relieved

 

35



--------------------------------------------------------------------------------

(i) through reimbursement or compensation by insurance or otherwise, (ii) by
liquidation of the Participant’s assets, to the extent the liquidation of such
assets would not itself cause severe financial hardship or (iii) by cessation of
a Deferral Election under this Plan. If the Administrator, in its sole
discretion, approves a Participant’s petition for payout from the Plan, such
payout shall be made in a lump sum on the date on which such approval occurs, or
as soon as administratively feasible thereafter, but in no event later than 90
days. At the time of its determination, and to the extent permissible by
Section 409A, the Administrator shall determine how any payment under this
Section 8.6 will be applied against the Participant’s Account and the
subaccounts thereunder.

Section 8.7 Company Offset. Notwithstanding anything in the Plan, the RP or the
RSP to the contrary, to the maximum extent permitted by Section 409A and
applicable law, any amount otherwise due or payable under the Plan may be
forfeited, or its payment suspended, at the discretion of the Administrator, to
apply toward or recover any claim the Company may have against the Participant,
including but not limited to, for the enforcement of Amex’s Detrimental Conduct
provisions under its long-term incentive award plan, to recover a debt to the
Company or to recover a benefit overpayment under a Company benefit plan or
program. No amounts shall be offset against a Participant’s Account prior to the
date on which the offset amounts would otherwise be distributed to the
Participant unless otherwise permitted by Section 409A. An offset shall be made
only to the extent and in the manner permitted by the Section 409A Policy.

Section 8.8 Withholding. The Company shall be entitled to deduct from any
payment under the Plan, regardless of the form of such payment, the amount of
all applicable income and employment taxes, if any, required by law to be
withheld with respect to such payment or may require the Participant to pay to
it such tax prior to and, to the extent permissible under Section 409A, as a
condition of the making of such payment.

ARTICLE 9

CHANGE IN CONTROL

Section 9.1 Change in Control. “Change in Control” means the happening of any of
the following:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”) becomes the beneficial owner (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 25 percent or
more of either (i) the then outstanding common shares of Amex (the “Outstanding
Company Common Shares”) or (ii) the combined voting power of the then
outstanding voting securities of Amex entitled to vote generally in the election
of directors (the “Outstanding Company Voting Securities”); provided, however,
that such beneficial ownership shall not constitute a Change in Control if it
occurs as a result of any of the following acquisitions of securities: (A) any
acquisition directly from Amex; (B) any acquisition by Amex or any corporation,
partnership, trust or other entity controlled by Amex (a “Subsidiary”); (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Amex or any Subsidiary; (D) any acquisition by an underwriter
temporarily holding Amex securities pursuant to an offering of such securities;
(E) any

 

36



--------------------------------------------------------------------------------

acquisition by an individual, entity or group that is permitted to, and actually
does, report its beneficial ownership on Schedule 13-G (or any successor
schedule), provided that, if any such individual, entity or group subsequently
becomes required to or does report its beneficial ownership on Schedule 13D (or
any successor schedule), then, for purposes of this subsection, such individual,
entity or group shall be deemed to have first acquired, on the first date on
which such individual, entity or group becomes required to or does so report,
beneficial ownership of all of the Outstanding Company Common Stock and
Outstanding Company Voting Securities beneficially owned by it on such date; or
(F) any acquisition by any corporation pursuant to a reorganization, merger or
consolidation if, following such reorganization, merger or consolidation, the
conditions described in clauses (i), (ii) and (iii) of Section 9.1(c) are
satisfied. Notwithstanding the foregoing, a Change in Control shall not be
deemed to occur solely because any Person (the “Subject Person”) became the
beneficial owner of 25 percent or more of the Outstanding Company Common Shares
or Outstanding Company Voting Securities as a result of the acquisition of
Outstanding Company Common Shares or Outstanding Company Voting Securities by
Amex which, by reducing the number of Outstanding Company Common Shares or
Outstanding Company Voting Securities, increases the proportional number of
shares beneficially owned by the Subject Person; provided, that if a Change in
Control would be deemed to have occurred (but for the operation of this
sentence) as a result of the acquisition of Outstanding Company Common Shares or
Outstanding Company Voting Securities by Amex, and after such share acquisition
by Amex, the Subject Person becomes the beneficial owner of any additional
Outstanding Company Common Shares or Outstanding Company Voting Securities which
increases the percentage of the Outstanding Company Common Shares or Outstanding
Company Voting Securities beneficially owned by the Subject Person, then a
Change in Control shall then be deemed to have occurred; or

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by Amex’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of either an actual or
threatened election contest or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board, including
by reason of agreement intended to avoid or settle any such actual or threatened
contest or solicitation; or

(c) The consummation of a reorganization, merger, statutory share exchange,
consolidation, or similar corporate transaction involving Amex or any of its
direct or indirect Subsidiaries (each a “Business Combination”), in each case,
unless, following such Business Combination, (i) the Outstanding Company Common
Shares and the Outstanding Company Voting Securities immediately prior to such
Business Combination, continue to represent (either by remaining outstanding or
being converted into voting securities of the resulting or surviving entity or
any parent thereof) more than 50 percent of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from Business Combination (including,
without limitation, a corporation that, as a result of such transaction, owns
Amex or all or substantially all of Amex’s assets either directly or through one

 

37



--------------------------------------------------------------------------------

or more subsidiaries), (ii) no Person (excluding Amex, any employee benefit plan
(or related trust) of Amex, a Subsidiary or such corporation resulting from such
Business Combination or any parent or subsidiary thereof, and any Person
beneficially owning, immediately prior to such Business Combination, directly or
indirectly, 25 percent or more of the Outstanding Company Common Shares or
Outstanding Company Voting Securities, as the case may be) beneficially owns,
directly or indirectly, 25 percent or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination (or any parent thereof) or the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors and (iii) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination (or any parent thereof) were members of the Incumbent Board
at the time of the execution of the initial agreement or action of the Board
providing for such Business Combination; or

(d) The consummation of the sale, lease, exchange or other disposition of all or
substantially all of the assets of Amex, unless such assets have been sold,
leased, exchanged or disposed of to a corporation with respect to which
following such sale, lease, exchange or other disposition (i) more than 50
percent of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation (or any parent thereof) entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Shares
and Outstanding Company Voting Securities immediately prior to such sale, lease,
exchange or other disposition in substantially the same proportions as their
ownership immediately prior to such sale, lease, exchange or other disposition
of such Outstanding Company Common Shares and Outstanding Company Voting Shares,
as the case may be, (ii) no Person (excluding Amex and any employee benefit plan
(or related trust)) of Amex or a Subsidiary or of such corporation or a
subsidiary thereof and any Person beneficially owning, immediately prior to such
sale, lease, exchange or other disposition, directly or indirectly, 25 percent
or more of the Outstanding Company Common Shares or Outstanding Company Voting
Securities, as the case may be) beneficially owns, directly or indirectly,
25 percent or more of respectively, the then outstanding shares of common stock
of such corporation (or any parent thereof) and the combined voting power of the
then outstanding voting securities of such corporation (or any parent thereof)
entitled to vote generally in the election of directors and (iii) at least a
majority of the members of the board of directors of such corporation (or any
parent thereof) were members of the Incumbent Board at the time of the execution
of the initial agreement or action of the Board providing for such sale, lease,
exchange or other disposition of assets of Amex; or

(e) Approval by the shareholders of Amex of a complete liquidation or
dissolution of Amex.

Section 9.2 Effect of Change in Control. This Section 9.2 shall apply in the
event of a Change in Control.

(a) Rabbi Trust. Notwithstanding Section 12.1 and any other provision herein to
the contrary, to the extent permitted by Section 409A without excise tax or
penalty, effective immediately upon a Change in Control, the entire value of
each Participant’s Account under the

 

38



--------------------------------------------------------------------------------

Plan shall be maintained in the Trust established by Amex for this purpose and
the Company shall transfer to the Trust an amount sufficient to fund the entire
value of each Participant’s Account.

(b) Account Earnings.

(i) RSP-Related Account.

(A) Notwithstanding Section 7.4(b), effective immediately upon a Change in
Control, to the extent a subaccount of a RSP-Related Account established on
behalf of a Participant reflects, or by the terms of the Plan should in the
future reflect, the performance of the Stock Fund, it shall thereafter reflect
the performance of the Stable Value Fund.

(B) Notwithstanding Section 7.4(c), in the event that any time after a Change in
Control either (A) the RSP is frozen or terminated and is not replaced by a
comparable qualified investment savings plan, or (B) there are no investment
funds available under the RSP (or successor qualified investment savings plan)
to which a Participant may direct the investment of his or her RSP-Related
Account, then a Participant’s RSP-Related Account shall thereafter be credited
with earnings of at least the AFR.

(ii) Deferral Accounts.

(A) If earnings are credited to all or part of a Deferral Account under the
Interest Method, notwithstanding Article 7, effective immediately upon a Change
in Control, the applicable Schedule Rate shall be no less than the Moody’s A
Rate for the year of the Change in Control any year thereafter during which the
Interest Method applies, provided that in the case of a person who is an
Executive Officer for purposes of Article 7, the applicable Schedule Rate shall
be no greater than the AFR if Amex’s (or its successor’s) ROE is Below Target
Range.

(B) If earnings are credited to all or part of a Deferral Account under the
Hypothetical Investment Method, the relevant portion of such Account shall be
handled in the same manner as the Participant’s RSP-Related Account under
Section 9.2(b)(i).

(C) If a Participant who is eligible to receive lump-sum separation pay under
the Severance Plan experiences a Separation from Service within the two-year
period following a Change in Control, and the Participant would have become
Retirement Eligible during the serial separation period for which the
Participant would have been eligible in a non-Change-in-Control situation, then
upon such Separation from Service, the Participant shall immediately become
100 percent vested in the earnings on his or her Deferral Account under
Section 7.5(b)(i) as if the Participant were Retirement Eligible on the date of
the Separation from Service, if not already fully vested.

(c) Golden Parachute Excise Taxes.

(i) In the event that any payment or benefit received or to be received by a
Participant hereunder in connection with a Change in Control or termination of
such

 

39



--------------------------------------------------------------------------------

Participant’s employment (hereinafter referred to collectively as the
“Payments”) will be subject to the excise tax referred to in Section 4999 of the
Code (the “Excise Tax”), then the Payments shall be reduced to the extent
necessary so that no portion of the Payments is subject to the Excise Tax but
only if (a) the net amount of all Total Payments (as hereinafter defined), as so
reduced (and after subtracting the net amount of federal, state and local income
and employment taxes on such reduced Total Payments) is greater than or equal to
(b) the net amount of such Total Payments without any such reduction (but after
subtracting the net amount of federal, state and local income and employment
taxes on such Total Payments and the amount of Excise Tax to which the
Participant would be subject in respect of such unreduced Total Payments;
provided, however, that the Participant may elect in writing to have other
components of his or her Total Payments reduced prior to any reduction in the
Payments hereunder.

(ii) For purposes of determining whether the Payments will be subject to the
Excise Tax, the amount of such Excise Tax and whether any Payments are to be
reduced hereunder: (A) all payments and benefits received or to be received by
the Participant in connection with such Change in Control or the termination of
such Participant’s employment, whether pursuant to the terms of this Plan or any
other plan, arrangement or agreement with the Company, any Person whose actions
result in such Change in Control, or any Person affiliated with the Company or
such Person (collectively, “Total Payments”) shall be treated as “parachute
payments” (within the meaning of Section 280G(b)(2) of the Code) unless, in the
opinion of the accounting firm which was, immediately prior to the Change in
Control, the Company’s independent auditor, or if that firm refuses to serve, by
another qualified firm, whether or not serving as independent auditors,
designated by the Committee (the “Firm”), such payments or benefits (in whole or
in part) do not constitute parachute payments, including by reason of
Section 280G(2)(A) or Section 280G(b)(4)(A) of the Code; (B) no portion of the
Total Payments the receipt or enjoyment of which the Participant shall have
waived at such time and in such manner as not to constitute a “payment” within
the meaning of Section 280G(b) of the Code shall be taken into account; (C) all
“excess parachute payments” within the meaning of Section 280G(b)(2) of the Code
shall be treated as subject to the Excise Tax unless, in the opinion of the
Firm, such excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered (within the meaning of
Section 280G(g)(4)(B) of the Code) in excess of the “base amount” (within the
meaning of Section 280G(b)(3) of the Code) allocable to such reasonable
compensation, or are otherwise not subject to the Excise Tax; and (D) the value
of any non-cash benefits or any deferred payment or benefit shall be determined
by the Firm in accordance with the principles of Sections 280G(d)(3) and (4) of
the Code and regulations or other guidance thereunder. For purposes of
determining whether any Payments in respect of a Participant shall be reduced, a
Participant shall be deemed to pay federal income tax at the highest marginal
rate of federal income taxation (and state and local income taxes at the highest
marginal rate of taxation in the state and locality of such Participant’s
residence, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes) in the calendar year in
which the Payments are made. The Firm will be paid reasonable compensation by
the Company for its services.

(iii) As soon as practicable following a Change in Control, but in no event
later than 30 days thereafter, the Company shall provide to each Participant
with respect to whom it is proposed that Payments be reduced, a written
statement setting forth the manner in which the Total Payments in respect of
such Participant were calculated and the basis for such

 

40



--------------------------------------------------------------------------------

calculations, including, without limitation, any opinions or other advice the
Company has received from the Firm or other advisors or consultants (and any
such opinions or advice which are in writing shall be attached to the
statement).

ARTICLE 10

CLAIMS PROCEDURES

Section 10.1 Claim.

(a) A claimant who believes that he or she is being denied Benefits to which he
or she is entitled under the Plan or who otherwise has a claim involving the
Plan may file a written request for such Benefits or written description of the
claim (as applicable) with the Administrator, setting forth his or her claim for
Benefits or other claim involving the Plan.

(b) No action may be commenced against any Plan party after the earliest to
occur of the following dates: the date that is 90 days after the date of the
final denial of the appeal, or the date that is one year from the date a cause
of action accrued. For purposes of this Article 10, a cause of action is
considered to have accrued when the person bringing the legal action knew, or in
the exercise of reasonable diligence should have known, that a Plan party has
clearly repudiated the claim or legal position which is the subject of the
action, regardless of whether such person has filed a claim in accordance with
the provisions of this Article 10. The Administrator shall be the Plan’s agent
for service of process.

(c) Any person requesting Benefits or wishing to assert a claim must exhaust all
remedies under the Plan’s claims procedures before being entitled to seek relief
under Section 10.5.

Section 10.2 Claim Decision.

(a) Except as otherwise provided by Section 10.2(b), the Administrator shall
reply to any claim filed under Section 10.1 within 90 days of receipt, unless it
determines to extend such reply period for an additional 90 days for reasonable
cause and notifies the claimant in advance of the reasons for the extension and
the date by which the Administrator expects to make a decision. If the claim is
denied in whole or in part, such reply shall include a written explanation,
using language calculated to be understood by the claimant, setting forth:

(i) the specific reason or reasons for such denial;

(ii) the specific reference to relevant provisions of the Plan on which such
denial is based;

(iii) a description of any additional material or information necessary for the
claimant to perfect his or her claim and an explanation why such material or
such information is necessary;

(iv) appropriate information as to the steps to be taken if the claimant wishes
to submit the claim for review;

 

41



--------------------------------------------------------------------------------

(v) the time limits for requesting a review under Section 10.3 and for review
under Section 10.4; and

(vi) the claimant’s right to bring an action under Section 502 of ERISA (subject
to Section 10.5) if the claim is denied on review.

(b) If the claim is a claim that requires a determination regarding whether a
Participant is Disabled to be made by the Administrator (and not by some party
other than the Administrator or the Plan for purposes other than a benefit
determination under the Plan), the Administrator will respond to the claim
within a reasonable period of time and in any case within 45 days (provided that
the Administrator may utilize up to two 30-day extension periods, in each case
to the extent that the Administrator determines that circumstances beyond the
control of the Plan so require, and shall in each case provide the claimant with
an advance notice setting forth the reasons for the extension and the date by
which the Administrator expects to render a decision, the standards on which
entitlement to Benefits is based, the unresolved issues that prevent a decision
on the claim, and the additional information needed to resolve such issues). In
the event that additional information is necessary to resolve a claim requiring
the Administrator to rule on the Participant’s Disabled status, the claimant
shall be afforded at least 45 days to provide the information (during which time
the periods to provide notice and a decision on the claim shall be tolled).

(c) In the event of a claim requiring the Administrator to rule on the
Participant’s Disabled status, the Administrator’s written notice of claim
denial shall provide the claimant (in addition to the items described in
Section 10.2(a)) with a copy of any internal rule, guideline, protocol or other
similar criterion relied upon during the claims process or with a statement that
such an internal rule, guideline, protocol or other similar criterion was relied
upon and that a copy will be provided free of charge upon request, and if a
medical necessity or experimental treatment or similar exclusion or limit was
imposed, the Administrator will provide an explanation of the scientific or
clinical judgment for the determination (applying the terms of the Plan to the
claimant’s medical circumstances) or a statement that such an explanation will
be provided free of charge upon request.

Section 10.3 Request for Review.

(a) Except as otherwise provided by Section 10.3(b), within 60 days after the
receipt by the claimant of the written explanation described above, the claimant
may request in writing that the Administrator review its determination. The
claimant, or his or her duly authorized representative, may, but need not,
review the relevant documents and submit issues and comments in writing for
consideration by the Administrator. Reasonable access to and copies of any
documents, records and other information relevant to the claim will be provided
free of charge upon request, subject to attorney-client, attorney work-product
and other applicable privilege rules unless otherwise required by ERISA. Except
as otherwise provided by Section 10.3(b), if the claimant does not request a
review of the initial determination within such 60-day period, the claimant
shall be barred and estopped from challenging the determination.

(b) In the event of a claim requiring the Administrator to make a determination
regarding the Participant’s Disabled status, the claimant shall have 180 days
after

 

42



--------------------------------------------------------------------------------

receipt of the written explanation described above to request in writing that
the determination be reviewed, and shall be barred and estopped from challenging
the determination if he or she does not request a review of the initial
determination within such 180-day period.

Section 10.4 Review of Decision.

(a) After considering all materials presented by the claimant, the Administrator
will render a written decision, setting forth the specific reasons for the
decision and containing specific references to the relevant provisions of the
Plan on which the decision is based. The decision on review shall normally be
made within 60 days after the Administrator’s receipt of the claimant’s claim or
request. If an extension of time is required for a hearing or other special
circumstances, the claimant shall be notified of the reasons for the extension
and the date as of which the Administrator expects to make a decision, and the
time limit shall be 120 days. The decision shall be in writing using language
calculated to be understood by the claimant, and shall set forth:

(i) the specific reason or reasons for such denial;

(ii) the specific reference to relevant provisions of the Plan on which such
denial is based;

(iii) a statement that the claimant is entitled, upon request and free of
charge, to receive reasonable access to and copies of all documents, records and
other information relevant to the claimant’s claim (subject to attorney-client,
attorney work-product and other applicable privilege rules unless otherwise
required by ERISA); and

(iv) the claimant’s right to bring an action under Section 502 of ERISA now that
the claim has been denied on appeal (subject to Section 10.5).

(b) In the event of a claim requiring the Administrator to make a determination
regarding the Participant’s Disabled status, the Administrator shall ensure that
no deference is afforded to the prior determination, that the persons who made
the initial determination on behalf of the Administrator shall not be involved
in the review, and that the persons who make the decision on review on behalf of
the Administrator are not subordinates of the original decision-makers. In the
event that a medical judgment is required, the persons conducting the review
shall consult with a health care professional of appropriate training and
experience in the relevant field of medicine and shall identify any medical or
vocational experts consulted to the claimant. No health care professional
consulted in the course of the review shall be a person consulted in the course
of the original determination (or a subordinate of such person). The claim
determination on review of a claim requiring the Administrator to make a
determination regarding the Participant’s Disabled status shall be provided
within 45 days (90 days, if the Administrator determines that special
circumstances require an extension and so informs the claimant). In the event of
such a claim denial, in addition to the items required above, the Administrator
shall provide a copy of any internal rule, guideline, protocol or other similar
criterion relied upon during the claims process or a statement that such an
internal rule, guideline, protocol or other similar criterion was relied upon
and that a copy will be provided upon request, and if a medical necessity or
experimental treatment or similar exclusion or limit

 

43



--------------------------------------------------------------------------------

was imposed, the Administrator will provide an explanation of the scientific or
clinical judgment for the determination (applying the terms of the Plan to the
claimant’s medical circumstances) or a statement that such an explanation will
be provided free of charge upon request.

(c) All decisions on review shall be final and shall bind all parties concerned
to the maximum extent permitted by law.

Section 10.5 Arbitration.

(a) Notwithstanding anything herein to the contrary and to the extent permitted
by ERISA, upon completion of the claims process set forth in this Article 10,
the Administrator or a claimant will have the right to compel binding
arbitration with respect to any claim involving the Plan. If any such party
chooses to compel arbitration, the process and procedure shall be governed by
the terms and conditions of the Policy, to the extent such Policy is consistent
with the terms of the Plan. This includes, but is not limited to, the Policy’s
prohibition against claims being arbitrated on a class action basis or on bases
involving claims brought in a representative capacity on behalf of any other
similarly situated party. In addition, if any party chooses to compel
arbitration, the arbitrator will be bound by the substantive terms of the Plan
and ERISA (including, but not limited to, the standard of review required by
ERISA).

(b) To the extent required by Sections 2560.503-1(c)(2)-(3) and 2560.503-1(d) of
the Labor Regulations, arbitration shall not be required in the case of a claim
which requires the Administrator to make a determination with respect to the
Participant’s Disabled status.

Section 10.6 Burden of Proof. Notwithstanding anything herein to the contrary,
to the extent a claimant asserts entitlement to Benefits or otherwise makes a
claim based upon facts not contained in the Plan’s records, such person shall be
required to provide satisfactory affirmative evidence of such facts. For
avoidance of doubt, if a person claims entitlement to Benefits based upon
service or compensation (including but not limited to claims with respect to
Base Salary, Incentive Pay, or Compensation for RSP-Related Account or
RP-Related Account purposes) that is not reflected in the Plan’s records, such
person must provide satisfactory affirmative evidence of such service or
compensation. The Administrator shall have the sole and exclusive discretion to
determine whether the above-referenced affirmative evidence is satisfactory.

Section 10.7 Administrator’s Sole Authority. Notwithstanding Section 3.2 or any
other provision of the Plan, the Administrator shall have the sole and exclusive
authority with respect to any matter, action or decision under this Article 10,
and the Committee shall have neither any authority with respect to such matters,
nor the right or ability to limit or to interfere in any way with the
Administrator’s authority with respect to such matters.

ARTICLE 11

AMENDMENT & TERMINATION

Section 11.1 Plan Amendment. The Committee or its delegate may, at any time,
amend or terminate the Plan, provided that the Committee may not reduce or
modify the amount of any Benefit payable to a Participant or any Beneficiary
receiving Benefit payments at the time

 

44



--------------------------------------------------------------------------------

the Plan is amended or terminated. Notwithstanding the foregoing, the Committee
shall not have the right to amend or modify the terms and provisions of the Plan
to the extent such amendment or modification would result in a violation of
Section 409A. In particular, amendments to the definitions of Base Salary or
Incentive Pay hereunder shall not be made in a manner which would result in an
impermissible alteration to an existing Deferral Election.

Section 11.2 Effect of Plan Termination. If the Plan is terminated, no
additional deferrals or contributions shall be credited to any Participant
Account hereunder. Following Plan termination, Participants’ Accounts shall be
paid at such time and in such form as provided under Article 8. Notwithstanding
the foregoing, either at the time of termination or on a subsequent date, the
Committee may, in its discretion, determine to distribute the then existing
Account balances of Participants and Beneficiaries and, following such
distribution, there shall be no further obligation to any Participant or
Beneficiary under the Plan; provided, however, that the authority granted to the
Committee under this Section 11.2 shall be implemented in compliance with the
requirements of and only to the extent permissible under Section 409A.

ARTICLE 12

GENERAL PROVISIONS

Section 12.1 Unfunded Status. Nothing in the Plan shall create, or be construed
to create, a trust of any kind or fiduciary relationship between the Company and
the Participant, his or her designated Beneficiary, or any other person. Any
funds deferred under the provisions of the Plan shall be construed for all
purposes as a part of the general funds of the Company, and any right to receive
payments from the Company under the Plan shall be no greater than the right of
any unsecured general creditor. The Company may, but need not, purchase any
securities or instruments as a means of hedging its obligations to any
Participant under the Plan.

Section 12.2 Non-Transferable. The right of any Participant, or other person, to
the payment of deferred compensation under the Plan shall not be assigned,
transferred, pledged or encumbered except by the laws of descent and
distribution.

Section 12.3 No Right to Continued Employment. Participation in the Plan shall
not be construed as conferring upon the Participant the right to continue in the
employ of the Company as an executive or in any other capacity. The Company
expressly reserves the right to dismiss any employee at any time without
liability for the effect such dismissal might have upon him or her hereunder.

Section 12.4 Plan Benefits Not Compensation Under Employee Benefit Plans. Any
deferred compensation payable under the Plan shall not be deemed salary or other
compensation to the Participant for the purpose of computing the benefits under
any plan or arrangement (including but not limited to any “employee benefit
plan” under ERISA) except as expressly provided in such plan or arrangement.

Section 12.5 Compliance with Section 409A. The Plan is intended to comply with
Section 409A, and shall be interpreted, operated and administered consistent
with this intent and the Section 409A Policy. To the extent the terms of the
Plan fail to qualify for exemption from or to satisfy the requirements of
Section 409A, the Plan may be operated in compliance with

 

45



--------------------------------------------------------------------------------

Section 409A pending amendment to the extent authorized by the Internal Revenue
Service. In such circumstances, the Plan will be administered in a manner which
adheres as closely as possible to its existing terms while complying with
Section 409A.

Section 12.6 No Guarantee of Tax Consequences.

(a) The Company makes no representations or warranties and assumes no
responsibility as to the tax consequences to any Participant who enters into a
deferred compensation agreement with the Company pursuant to the Plan or any
such Participant’s Beneficiary. Further, payment by the Company to the
Participant (or to a Participant’s Beneficiary or Beneficiaries) in accordance
with the terms of the Plan, including any designation of Beneficiary on file
with the Administrator at the time of the Participant’s death, shall be binding
on all interested parties and persons, including the Participant’s heirs,
executors, administrators and assigns, and shall discharge the Company, its
directors, officers and employees from all claims, demands, actions or causes of
action of every kind arising out of or on account of the Participant’s
participation in the Plan, known or unknown, for himself or herself, his or her
heirs, executors, administrators and assigns.

(b) No person connected with the Plan in any capacity, including, but not
limited to, the Company and its directors, officers, agents and employees, makes
any representation, commitment, or guarantee that any tax treatment, including,
but not limited to, Federal, state and local income, estate and gift tax
treatment, will be applicable to any amounts deferred under the Plan, or paid to
or for the benefit of a Participant or Beneficiary under the Plan, or that such
tax treatment will apply to or be available to a Participant or Beneficiary on
account of participation in the Plan.

(c) Any agreement executed pursuant to the Plan shall be deemed to include the
above provision of this Section 12.6.

Section 12.7 Limitations on Liability. Neither the establishment of the Plan nor
any modification thereof, nor the creation of any account under the Plan, nor
the payment of any benefits under the Plan shall be construed as giving to any
Participant or other person any legal or equitable right against the Company, or
any officer or employer thereof except as provided by law or by any Plan
provision. No person (including the Company) in any way guarantees any
Participant’s Account from loss or depreciation, whether caused by poor
investment performance of a deemed investment or the inability to realize upon
an investment due to an insolvency affecting an investment vehicle or any other
reason. In no event shall the Company or any successor, employee, officer,
director or stockholder of the Company, be liable to any person on account of
any claim arising by reason of the provisions of the Plan or of any instrument
or instruments implementing its provisions (except that the Company shall make
benefit payments in accordance with the terms of the Plan), or for the failure
of any Participant, Beneficiary or other person to be entitled to any particular
tax consequences with respect to the Plan, or any credit or distribution
hereunder.

Section 12.8 Severability. If any provision of the Plan is held to be illegal or
void, such illegality or invalidity shall not affect the remaining provisions of
the Plan, but shall be fully severable, and the Plan shall be construed and
enforced as if said illegal or invalid provision had never been inserted herein.

 

46



--------------------------------------------------------------------------------

Section 12.9 Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be considered in the construction of the Plan.

Section 12.10 Governing Law. The Plan shall be construed in accordance with and
governed by the laws of the State of New York to the extent not superseded by
federal law, without reference to the principles of conflict of laws.

* * * * *

 

47



--------------------------------------------------------------------------------

SCHEDULE A

DEFERRAL ACCOUNT SCHEDULE RATE

Under the Interest Method, the Schedule Rate used to determine the earnings
credited on a Participant’s Deferral Accounts for such calendar year shall be
determined under the following metric, based on Amex’s “ROE” for such calendar
year and its “ROE Target Range” for such calendar year:

 

Amex’s ROE

   Schedule Rate  

Below ROE Target Range

     Moody’s A Rate   

Within ROE Target Range

     9%   

Above ROE Target Range

     11%   

Amounts credited under this Schedule are subject to any caps imposed by
Article 7 of the Plan, including the limitation of amounts credited to an
Executive Officer to an amount which will not exceed the AFR when required by
Section 7.3.

Amex’s “ROE” for a calendar year means Amex’s consolidated annual return on
equity for such calendar year, as reported by Amex, subject to adjustment for
significant accounting changes as determined by the Committee in its sole
discretion.

Amex’s “ROE Target Range” for a calendar year means the ROE target range
announced by Amex and in effect on January 1st of such calendar year.

Except as otherwise provided by Section 9.2(b)(ii) of the Plan, the Schedule
Rate under this Schedule A for any calendar year may be changed by the
Committee, prospectively or retrospectively, in its sole discretion, without
prior notice to or consent of Participants or Beneficiaries.

 

48



--------------------------------------------------------------------------------

SCHEDULE B

INCENTIVE PAY

The following programs constitute Incentive Pay under the Plan. The Company
reserves the right to amend this list, including without limitation the right to
add items to and delete items from this list; provided, however, that no
amendment shall impact the amounts to be deferred under a Deferral Election
already in effect except to the extent that such an impact is (i) permitted by
Section 409A of the Code and (ii) specified in such amendment.

 

  •  

S/E Sales

 

  •  

Real Estate Incent Plan

 

  •  

Business Finance Bonus

 

  •  

Performance Challenge

 

  •  

U.S. Banking Incentive Award

 

  •  

TMS Incentive

 

  •  

Cons Tvl ICP

 

  •  

GTMS Incentive

 

  •  

Morris Incentive

 

  •  

PSIA

 

  •  

Travel Incentive

 

  •  

Technology Incentive Award

 

  •  

Team Perf Rewd

 

  •  

Travelers Checks Quality Incentive Award

 

  •  

EICP Special Award

 

  •  

Team Incentive Plan

 

  •  

Bus Travel Inc

 

  •  

American Express One Business Travel Incentive

 

  •  

Sales Incentive

 

  •  

Interpretation

 

  •  

ES Rewrd & Recog

 

  •  

Temporary Assignment Awards

 

  •  

Lump Sum Merits

 

  •  

Lump Sum Promotions

 

49



--------------------------------------------------------------------------------

  •  

T/C Bonus

 

  •  

Special Merit

 

  •  

AEB Bonus

 

  •  

Nat’l Acct Inc

 

  •  

AIA

 

  •  

Foreign Market Premium

 

  •  

Fund of Hedge Funds Investment Management – Variable Compensation Plan

 

  •  

SkyGuide Subscription Commissions

 

  •  

Travel Protection Plan Sales Commissions

 

  •  

Publishing Sales Incentive Plan Commissions

 

  •  

Customer Focused Sales Commission (CFS Incentive), formerly known as Cardmember
Telephone Service Center Sales Commissions

 

  •  

USCC Regional MBD Incentive Plan

 

  •  

USCC National MBD Incentive Plan

 

  •  

USCC Regional DBD Incentive Plan

 

  •  

USCC National DBD Incentive Plan

 

  •  

USCC Enterprise DBD Incentive Plan

 

  •  

USCC CAT AE Incentive Plan

 

  •  

GCG DBD Incentive Plan

 

  •  

GCG VP Incentive Plan

 

  •  

Global Supplier Relations Preferred Reward

 

  •  

Personal Performance Incentive

 

  •  

Private Banking Sales Incentive Compensation Program

 

  •  

GFM Special Incentive Plan for Sales and Traders

 

  •  

Global Financial Institutions Group Sales Incentive Plan

 

  •  

AEB Private Bank Investment Specialist Incentive Plan

 

  •  

Private Banking Insurance Sales Incentive Program

 

  •  

GID Sales Force Commission Program

 

  •  

Harbor Annual Performance Bonus

 

  •  

Harbor Account Management Incentive Compensation Plan

 

  •  

Corporate Card Business Development Manager Sales Plan

 

50



--------------------------------------------------------------------------------

  •  

Corporate Card Strategic Initiatives Manager Sales Plan

 

  •  

Corporate Card Strategic National Accounts Manager Sales Plan

 

  •  

Corporate Card Account Development Manager Sales Plan

 

  •  

Account Development Manager-GE Sales Plan

 

  •  

Corporate Card National Account Manager Sales Plan

 

  •  

Business Card National Account Manager Sales Plan

 

  •  

Corporate Card Account Executive Sales Plan

 

  •  

Business Card Business Development Manager Sales Plan

 

  •  

Business Card Sales Leader Sales Plan

 

  •  

Corporate Card Sales & Account Development Leader Sales Plan

 

  •  

“PIC” Performance Incentive Compensation for Bands PB-LPB

 

  •  

“LPIC” Leadership Performance Incentive Compensation for SPB

 

  •  

“IC” Incentive Compensation for Executives

 

  •  

Serve Virtual Enterprises, Inc. Incentive Plan (formerly Revolution Money, Inc.
Incentive Plan)

 

  •  

The Serve Virtual Enterprises, Inc. Customer Service Incentive Plan (formerly
The Revolution Money, Inc. Customer Service Incentive Plan)

 

  •  

Serve Virtual Enterprises, Inc. Management Incentive Plan (formerly Revolution
Money, Inc. Management Incentive Plan)

 

  •  

The Accertify, Inc. Employee Bonus Plan

 

  •  

The Accertify, Inc. Outsourcing Bonus Plan

 

  •  

The Accertify, Inc. Senior Sales Commission Plan

 

  •  

The Accertify, Inc. Sales Commission Plan

 

  •  

The Accertify, Inc. Acct. Mgt. Sales Commission Plan

 

  •  

Sometrics Incentive Awards: Serve Performance Goal Award (effective January 2,
2012)

 

  •  

Sometrics Incentive Awards: Sometrics Performance Goal Award (effective
January 1, 2012)

In addition, to the extent that a new Participating Employer joins the RSP and
as a result its Employees become eligible for this Plan, incentive programs
added as Total Pay for such Employees under the RSP as of the date they become
eligible for the RSP will be considered eligible Incentive Pay under this Plan,
even if an amendment to this Schedule B has not yet been adopted.

 

51